

Exhibit 10.1
EXECUTION COPY

--------------------------------------------------------------------------------

J.P.Morgan
CREDIT AGREEMENT
 
dated as of 

April 18, 2012 

among 

APOLLO GROUP, INC.
 
The Lenders Party Hereto 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
BANK OF AMERICA, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents
and 
 
U.S. BANK NATIONAL ASSOCIATION,
NATIONAL BANK OF ARIZONA,
MORGAN STANLEY BANK, N.A. and
BARCLAYS BANK PLC
as Documentation Agents 

J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers






--------------------------------------------------------------------------------

TABLE OF CONTENTS


    

 
 
Page


ARTICLE I
Definitions
1


 
 
 
SECTION 1.01
Defined Terms
1


SECTION 1.02
Classification of Loans and Borrowings
25


SECTION 1.03
Terms Generally
25


SECTION 1.04
Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries; Pro Forma
Calculations
26


SECTION 1.05
Regulatory Changes in the Consolidated DOE Ratio
27


 
 
 
ARTICLE II
The Credits
28


 
 
 
SECTION 2.01
Commitments
28


SECTION 2.02
Loans and Borrowings
28


SECTION 2.03
Requests for Revolving Borrowings
29


SECTION 2.04
Determination of Dollar Amounts
30


SECTION 2.05
Swingline Loans
30


SECTION 2.06
Letters of Credit
31


SECTION 2.07
Funding of Borrowings
36


SECTION 2.08
Interest Elections
36


SECTION 2.09
Termination and Reduction of Commitments
38


SECTION 2.10
Repayment of Loans; Evidence of Debt
38


SECTION 2.11
Prepayment of Loans
39


SECTION 2.12
Fees
40


SECTION 2.13
Interest
41


SECTION 2.14
Alternate Rate of Interest
41


SECTION 2.15
Increased Costs
42


SECTION 2.16
Break Funding Payments
43


SECTION 2.17
Taxes
44


SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
46


SECTION 2.19
Mitigation Obligations; Replacement of Lenders
48


SECTION 2.20
Expansion Option
48


SECTION 2.21
Market Disruption
49


SECTION 2.22
Judgment Currency
50


SECTION 2.23
Senior Debt
50


SECTION 2.24
Defaulting Lenders
50


 
 
 
ARTICLE III
Representations and Warranties
52


 
 
 
SECTION 3.01
Organization; Powers; Subsidiaries
52


SECTION 3.02
Authorization; Enforceability
53


SECTION 3.03
Governmental Approvals; No Conflicts
53


SECTION 3.04
Financial Condition; No Material Adverse Change
53


SECTION 3.05
Properties
53


SECTION 3.06
Litigation and Environmental Matters
54


SECTION 3.07
Compliance with Laws and Agreements
54






--------------------------------------------------------------------------------

Table of Contents
(continued)


        

 
 
Page


SECTION 3.08
Investment Company Status
54


SECTION 3.09
Taxes
54


SECTION 3.10
ERISA
54


SECTION 3.11
Disclosure
54


SECTION 3.12
Federal Reserve Regulations
55


SECTION 3.13
Liens
55


SECTION 3.14
No Default
55


SECTION 3.15
No Burdensome Restrictions
55


 
 
 
ARTICLE IV
Conditions
55


 
 
 
SECTION 4.01
Effective Date
55


SECTION 4.02
Each Credit Event
56


 
 
 
ARTICLE V
Affirmative Covenants
57


 
 
 
SECTION 5.01
Financial Statements and Other Information
57


SECTION 5.02
Notices of Material Events
59


SECTION 5.03
Existence; Conduct of Business
59


SECTION 5.04
Payment of Obligations
59


SECTION 5.05
Maintenance of Properties; Insurance
59


SECTION 5.06
Books and Records; Inspection Rights
60


SECTION 5.07
Compliance with Laws and Material Contractual Obligations
60


SECTION 5.08
Use of Proceeds
60


SECTION 5.09
Subsidiary Guaranty
60


 
 
 
ARTICLE VI
Negative Covenants
61


 
 
 
SECTION 6.01
Indebtedness
61


SECTION 6.02
Liens
63


SECTION 6.03
Fundamental Changes and Asset Sales
64


SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
66


SECTION 6.05
[Intentionally Omitted]
67


SECTION 6.06
Transactions with Affiliates
67


SECTION 6.07
Restricted Payments
68


SECTION 6.08
Restrictive Agreements
69


SECTION 6.09
Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents
70


SECTION 6.10
[Intentionally Omitted]
70


SECTION 6.11
Financial Covenants
70


SECTION 6.12
Designation of Subsidiaries
71


 
 
 
ARTICLE VII
Events of Default
72


 
 
 
ARTICLE VIII
The Administrative Agent
74


 
 
 




--------------------------------------------------------------------------------

Table of Contents
(continued)


        

 
 
Page


ARTICLE IX
Miscellaneous
76


 
 
 
SECTION 9.01
Notices
76


SECTION 9.02
Waivers; Amendments
77


SECTION 9.03
Expenses; Indemnity; Damage Waiver
78


SECTION 9.04
Successors and Assigns
80


SECTION 9.05
Survival
83


SECTION 9.06
Counterparts; Integration; Effectiveness
83


SECTION 9.07
Severability
83


SECTION 9.08
Right of Setoff
84


SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
84


SECTION 9.10
WAIVER OF JURY TRIAL
84


SECTION 9.11
Headings
85


SECTION 9.12
Confidentiality
85


SECTION 9.13
USA PATRIOT Act
85


SECTION 9.14
Interest Rate Limitation
85


SECTION 9.15
No Advisory or Fiduciary Responsibility
86


 
 
 
ARTICLE X COLLECTION ALLOCATION MECHANISM EXCHANGE
86




























































--------------------------------------------------------------------------------

Table of Contents
(continued)


        

Page
SCHEDULES:
 
Schedule 2.01 – Commitments
Schedule 2.02 – Mandatory Cost
Schedule 2.06 – Existing Letters of Credit
Schedule 3.01 – Subsidiaries
Schedule 3.06(b) – Litigation
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.08 – Restrictive Agreements
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B-1 – Form of Opinion of Alston & Bird LLP
Exhibit B -2– Form of Opinion of Quarles & Brady LLP
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – List of Closing Documents
Exhibit F – Form of Subsidiary Guaranty
Exhibit G – Form of Compliance Certificate






--------------------------------------------------------------------------------



CREDIT AGREEMENT (this “Agreement”) dated as of April 18, 2012 among APOLLO
GROUP, INC., the LENDERS from time to time party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agents and U.S. BANK NATIONAL ASSOCIATION,
NATIONAL BANK OF ARIZONA, MORGAN STANLEY BANK, N.A. and BARCLAYS BANK PLC, as
Documentation Agents.
The parties hereto agree as follows:
ARTICLE 1

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, (ii) without
duplication, and to the extent the same has not already been accounted for in
the Statutory Reserve Rate, in the case of Loans by a Lender from its office or
branch in the United Kingdom or any Participating Member State, the Mandatory
Cost.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Canadian Dollars and (v) any other currency that is (x) a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) available in the London interbank deposit market and (z)
agreed to by the Administrative Agent and each of the Multicurrency Tranche
Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.

1

--------------------------------------------------------------------------------



Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Apollo Global” means Apollo Global, Inc., a Delaware corporation and a
Subsidiary of the Borrower.
“Applicable Lender” is defined in Section 2.06(d).
“Applicable Percentage” means (a) with respect to any Multicurrency Tranche
Lender, its Multicurrency Tranche Percentage and (b) with respect to any Dollar
Tranche Lender, its Dollar Tranche Percentage.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any ABR Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as
the case may be, based upon the Leverage Ratio applicable on such date:
 
Leverage Ratio:


Eurocurrency 
Spread


ABR 
Spread


Facility Fee Rate
Category 1:


< 1.00x
1.25%
0.25%
0.25%
Category 2:


> 1.00x but < 1.50x
1.45%
0.45%
0.30%
Category 3:


> 1.50x but < 2.00x
1.65%
0.65%
0.35%
Category 4:


> 2.00x
1.85%
0.85%
0.40%



For purposes of the foregoing,
(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter

2

--------------------------------------------------------------------------------



ending after the Effective Date and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“ASR Transaction” means one or more accelerated share repurchase agreements from
time to time pursuant to which the Borrower agrees to repurchase shares of its
Class A Common Stock, including without limitation derivative transactions
structured as share forward transactions pursuant to which the Borrower will
receive one or more deliveries of such Equity Interests or payments from
counterparties and will make one or more payments or deliveries to such
counterparties with respect to the entry into, settlement or termination of such
transactions.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Restricted Subsidiary in connection with Banking Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Apollo Group, Inc., an Arizona corporation.

3

--------------------------------------------------------------------------------



“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08 (without giving effect to
any exceptions described in clauses (i) through (iv) of such Section 6.08).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
“CAM” means the mechanism for the allocation and exchange of interests in the
Specified Obligations and collections thereunder established under Article X.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article X.
“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h), (i) or (j) of Article VII in respect of the
Borrower or (b) an acceleration of Loans pursuant to Article VII.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Amount (determined on
the basis of Exchange Rates prevailing on the CAM Exchange Date) of the
Specified Obligations owed to such Lender (whether or not at the time due and
payable) on the date immediately prior to the CAM Exchange Date and (b) the
denominator shall be the Dollar Amount (as so determined) of the Specified
Obligations owed to all the Lenders (whether or not at the time due and payable)
on the date immediately prior to the CAM Exchange Date.
“Canadian Dollars” means the lawful currency of Canada.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than Permitted Holders, of

4

--------------------------------------------------------------------------------



Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
by the board of directors of the Borrower or the Permitted Holders nor (ii)
appointed by directors so nominated or by the Permitted Holders; or (c) the
occurrence of a change in control, or other similar provision, as defined in any
agreement or instrument evidencing any Material Indebtedness (triggering a
default or mandatory prepayment, which default or mandatory prepayment has not
been waived in writing).
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Dollar Tranche Revolving
Loans, Multicurrency Tranche Revolving Loans or Swingline Loans, (b) any
Commitment, refers to whether such Commitment is a Dollar Tranche Commitment or
a Multicurrency Tranche Commitment and (c) any Lender, refers to whether such
Lender is a Multicurrency Tranche Lender or a Dollar Tranche Lender.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the sum of such Lender’s Dollar
Tranche Commitment and Multicurrency Tranche Commitment. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Competitor” means any Person (other than any Loan Party or an Affiliate) that
directly engages as its primary business in providing higher education programs
for working adults including, but not limited to, domestic and foreign
traditional public and private two-year and four-year colleges and other
domestic and foreign proprietary schools, whether delivered by traditional or
alternative learning modalities, such as on-line platforms.
“Computation Date” is defined in Section 2.04.
“Consolidated DOE Ratio” means Borrower’s and its Subsidiaries’ (on a
consolidated basis) composite score as of any fiscal year end, as determined by
the Secretary of the DOE pursuant to Section 668.172 of the regulations
promulgated by the DOE under Title IV.
“Consolidated EBITDA” means Consolidated Net Income plus, (a) without
duplication and

5

--------------------------------------------------------------------------------



to the extent deducted from revenues in determining Consolidated Net Income, (i)
Consolidated Interest Expense, (ii) expense for taxes paid or accrued, (iii)
depreciation, (iv) amortization, (v) non-cash losses incurred other than in the
ordinary course of business, (vi) share-based non-cash compensation expense,
(vii) non-cash losses associated with hedging and dispositions of assets, (viii)
all non-cash charges, expenses and losses, (ix) extraordinary and/or
non-recurring charges, expenses and losses (including extraordinary and/or
non-recurring restructuring charges, expenses and losses), (x) cash
restructuring charges, costs and expenses in an aggregate amount not to exceed
$25,000,000 for any Reference Period (as defined below), (xi) any charges,
losses, costs, fees and expenses directly incurred by, or paid directly as a
result of, discontinued operations, (xii) costs related to the write-off of
deferred financing fees and the early extinguishment of Indebtedness, (xiii)
non-cash losses related to foreign exchange hedging, (xiv) transaction costs and
expenses incurred in connection with any consummated capital markets
transaction, including any acquisition, investment, issuance of equity or
issuance or incurrence of Indebtedness, (xv) any non-cash charges (to the extent
classified as an accrual or reserve on the consolidated financial statements of
the Borrower) in respect of litigation settlements or judgments (excluding, for
the avoidance of doubt, fees and expenses associated therewith) rendered against
the Borrower or any Restricted Subsidiary, minus, (b) to the extent included in
Consolidated Net Income, (xvi) non-cash gains realized other than in the
ordinary course of business, (xvii) all cash payments made during such period in
respect any of the items described in clauses (a)(v),(vi), (vii), (viii), (xiii)
and (xv) above subsequent to the fiscal quarter in which the relevant non-cash
item was incurred, (xviii) non-cash gains associated with hedging and
dispositions of assets, (xix) all extraordinary and/or non-recurring income or
gains and (xx) all income or gains directly arising as a result of discontinued
operations, all calculated for the Borrower and its Restricted Subsidiaries in
accordance with GAAP on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each
such period, a “Reference Period”), (i) if at any time during such Reference
Period the Borrower or any Restricted Subsidiary shall have made any Material
Disposition or converted any Restricted Subsidiary to an Unrestricted
Subsidiary, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period, or attributable to the converted Unrestricted Subsidiary, respectively,
or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Restricted Subsidiary shall have made a
Material Acquisition or converted any Unrestricted Subsidiary to a Restricted
Subsidiary, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition or
conversion to Restricted Subsidiary, as applicable, occurred on the first day of
such Reference Period. As used in this definition, “Material Acquisition” means
any acquisition of property or series of related acquisitions of property that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that yields gross proceeds to the Borrower or any of
its Restricted Subsidiaries in excess of $10,000,000.
“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted from revenues in determining Consolidated
Net Income, Consolidated Rent Expense for such period, all calculated for the
Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis.
“Consolidated Interest Expense” means, with reference to any period, the
positive difference of (a) the interest expense (including without limitation
interest expense under Capital Lease Obligations

6

--------------------------------------------------------------------------------



that is treated as interest in accordance with GAAP) of the Borrower and its
Restricted Subsidiaries minus (b) all interest income for such period, all as
calculated on a consolidated basis for such period with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
allocable to such period in accordance with GAAP.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) from continuing operations of the Borrower and its Restricted
Subsidiaries calculated in accordance with GAAP on a consolidated basis (without
duplication) for such period.
“Consolidated Rent Expense” means, with reference to any period, all payments
under Operating Leases to the extent deducted in computing Consolidated Net
Income, calculated in accordance with GAAP for the Borrower and its Restricted
Subsidiaries on a consolidated basis for such period.
“Consolidated Tangible Assets” means, as of the date of any determination
thereof, Consolidated Total Assets minus, to the extent included in Consolidated
Total Assets, all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other intangible assets of the Borrower and its
Restricted Subsidiaries, calculated in accordance with GAAP on a consolidated
basis as of such date.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Restricted Subsidiaries (other than obligations in respect of (i) commercial or
trade letters of credit and (ii) except for standby letters of credit for the
benefit of the DOE, undrawn standby letters of credit that do not secure
Indebtedness) calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Restricted Subsidiaries relating to the maximum drawing amount of all letters of
credit outstanding and bankers acceptances (other than (i) commercial or trade
letters of credit and (ii) except for standby letters of credit for the benefit
of the DOE, undrawn standby letters of credit that do not secure Indebtedness)
and (c) Indebtedness of the type referred to in clauses (a) or (b) hereof of
another Person guaranteed by the Borrower or any of its Restricted Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash.
“Coverage Ratio” has the meaning assigned to such term in Section 6.11(b).
“Credit Event” means a Borrowing, the issuance (or amendment increasing the face
amount) of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or

7

--------------------------------------------------------------------------------



any other Lender.
“Default” means any event or condition described in Article VII which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Documentation Agent” means each of U.S. Bank National Association, National
Bank Of Arizona, Morgan Stanley Bank, N.A. and Barclays Bank PLC in its capacity
as documentation agent for the credit facility evidenced by this Agreement.
“DOE” means the United States Department of Education.
“Dollars” or “$” refers to lawful money of the United States of America.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment of such Dollar Tranche Lender to make Dollar Tranche Revolving
Loans and to acquire participations in Dollar Tranche Letters of Credit
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to Section
2.20 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Dollar
Tranche Lender’s Dollar Tranche Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Dollar Tranche Lender shall have assumed its
Dollar Tranche Commitment, as applicable. The aggregate principal amount of the
Dollar Tranche Commitments on the

8

--------------------------------------------------------------------------------



Effective Date is $225,000,000.
“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrower at such time. The Dollar Tranche LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.
“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or
holding Dollar Tranche Revolving Loans.
“Dollar Tranche Letter of Credit” means any letter of credit issued under the
Dollar Tranche Commitments pursuant to this Agreement.
“Dollar Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Dollar Tranche Commitment and the
denominator of which is the aggregate Dollar Tranche Commitments of all Dollar
Tranche Lenders (if the Dollar Tranche Commitments have terminated or expired,
the Dollar Tranche Percentages shall be determined based upon the Dollar Tranche
Commitments most recently in effect, giving effect to any assignments); provided
that in the case of Section 2.24 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Dollar Tranche Commitment shall be disregarded in the
calculation.
“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans.
“Dollar Tranche Revolving Credit Exposure” means, with respect to any Dollar
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Dollar Tranche Lender’s Dollar Tranche Revolving Loans
and its Dollar Tranche LC Exposure at such time.
“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Lender
pursuant to Section 2.01(a). Each Dollar Tranche Revolving Loan shall be a
Eurocurrency Revolving Loan denominated in Dollars or an ABR Revolving Loan
denominated in Dollars.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means (i) a Lender, an Affiliate of a Lender or an Approved
Fund or (ii) a commercial bank, financial institution or other “accredited
investor” (as defined in Regulation D of the SEC) or “qualified institutional
buyer” (as defined in Rule 144A of the Securities Act of 1933); provided that
Eligible Assignee shall not include the Borrower, a Subsidiary, an Affiliate of
the Borrower and any natural person.

9

--------------------------------------------------------------------------------



“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) the applicable violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. Notwithstanding the foregoing, neither Convertible Debt Securities
nor Permitted Call Spread Swap Agreements shall constitute Equity Interests.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

10

--------------------------------------------------------------------------------



“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Subsidiary Indebtedness” shall mean (a) unsecured Indebtedness of a
Restricted Subsidiary incurred under this Agreement, (b) unsecured Indebtedness
of a Restricted Subsidiary where such Restricted Subsidiary is not the primary
obligor or borrower but merely a guarantor, so long as such Restricted
Subsidiary has also guaranteed the Obligations, (c) Indebtedness of Restricted
Subsidiaries incurred pursuant to Banking Services, (d) Indebtedness owing to
the Borrower or another Restricted Subsidiary and (e) all purchase money
financing or Capital Leases or other Indebtedness of the type described in
Section 6.01(e) hereof owing by a Restricted Subsidiary and incurred pursuant to
clause (b) or clause (e) of Section 6.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a) and (d) any U.S. Federal Withholding Taxes
imposed under FATCA.

11

--------------------------------------------------------------------------------



“Existing Credit Agreement” means the Credit Agreement dated as of January 4,
2008, among the Borrower, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent thereunder, as amended,
restated, supplemented or otherwise modified prior to the Effective Date.
“Existing Letters of Credit” is defined in Section 2.06(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(b).
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.
“Foreign Currency Sublimit” means $400,000,000.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holdco” means any Subsidiary of the Borrower substantially
all of the

12

--------------------------------------------------------------------------------



assets of which consist of equity interests in one or more Foreign Subsidiaries
that are “controlled foreign corporations” within the meaning of section 957 of
the Code; provided, that such Subsidiary (i) does not conduct any business or
other activities other than the ownership of such equity interests in Foreign
Subsidiaries, and (ii) does not incur, and is not otherwise liable for, any
indebtedness.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including (without duplication) any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.
“Hazardous Materials” means all explosive or radioactive substances and all
hazardous or toxic substances, hazardous wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding obligations under Sale and Leaseback
Transactions), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all reimbursement obligations, contingent
or otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations to pay principal, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person under any Swap Agreement or under any similar type of
agreement; provided, (1) deferred compensation arrangements, (2) non-compete or
consulting obligations incurred in connection with Permitted Acquisitions and
(3) earn-out obligations arising with respect to any Permitted Acquisition shall
not constitute Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other

13

--------------------------------------------------------------------------------



entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. In
the event any of the foregoing Indebtedness is limited to recourse against a
particular asset or assets of such Person, the amount of the corresponding
Indebtedness shall be equal to the lesser of the amount of such Indebtedness and
the fair market value of such asset or assets at the date for determination of
the amount of such Indebtedness.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower hereunder, other than (a)
Excluded Taxes and (b) Other Taxes.
“Information Memorandum” means the Confidential Information Memorandum dated
March, 2012 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Investment” is defined in Section 6.04.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of

14

--------------------------------------------------------------------------------



Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Multicurrency
Tranche Lender at any time shall be its Multicurrency Tranche Percentage of the
total Multicurrency Tranche LC Exposure at such time and the LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit, including the Existing Letters of Credit.
“Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Subsidiary Guaranty, any promissory
notes executed and delivered pursuant to Section 2.10(e) and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.

15

--------------------------------------------------------------------------------



“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Multicurrency Tranche Lenders, Lenders having
Multicurrency Tranche Revolving Credit Exposures and unused Multicurrency
Tranche Commitments representing more than 50% of the sum of the aggregate
Multicurrency Tranche Revolving Credit Exposures and the aggregate unused
Multicurrency Tranche Commitments at such time and (ii) in the case of the
Dollar Tranche Lenders, Lenders having Dollar Tranche Revolving Credit Exposures
and unused Dollar Tranche Commitments representing more than 50% of the sum of
the aggregate Dollar Tranche Revolving Credit Exposures and the aggregate unused
Dollar Tranche Commitments at such time.
“Mandatory Cost” is described in Schedule 2.02.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets or financial condition of the Borrower and the Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder.
“Material Domestic Subsidiary” means each Domestic Subsidiary (other than any
Unrestricted Subsidiary) (i) which, as of the most recent fiscal quarter of the
Borrower, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), contributed greater than ten percent
(10%) of Consolidated EBITDA for such period or (ii) which contributed greater
than ten percent (10%) of Consolidated Total Assets as of such date; provided
that, if at any time the aggregate amount of Consolidated EBITDA or Consolidated
Total Assets attributable to all Domestic Subsidiaries (other than Unrestricted
Subsidiaries) that are not Material Domestic Subsidiaries exceeds fifteen
percent (15%) of Consolidated EBITDA for any such period or fifteen percent
(15%) of Consolidated Total Assets as of the end of any such fiscal quarter, the
Borrower (or, in the event the Borrower has failed to do so within ten (10)
days, the Administrative Agent) shall designate sufficient Domestic Subsidiaries
(other than Unrestricted Subsidiaries) as “Material Domestic Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries.
“Material Foreign Subsidiary” means each Foreign Subsidiary (other than any
Unrestricted Subsidiary) (i) which, as of the most recent fiscal quarter of the
Borrower, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), contributed greater than ten percent
(10%) of Consolidated EBITDA for such period or (ii) which contributed greater
than ten percent (10%) of Consolidated Total Assets as of such date.

16

--------------------------------------------------------------------------------



“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $75,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Restricted Subsidiary” means a Material Domestic Subsidiary or a
Material Foreign Subsidiary.
“Maturity Date” means April 18, 2017.
“Maximum Apollo Global Guarantee and Intercompany Loan Amount” means, the sum of
(i) $1,200,000,000 and (ii) 30% of the cumulative Consolidated EBITDA of
Borrower and its Restricted Subsidiaries for the Borrower’s 2012 fiscal year and
each fiscal year thereafter.
“Moody’s” means Moody’s Investors Service, Inc.
“Multicurrency Tranche Commitment” means, with respect to each Multicurrency
Tranche Lender, the commitment of such Multicurrency Tranche Lender to make
Multicurrency Tranche Revolving Loans and to acquire participations in
Multicurrency Tranche Letters of Credit and Swingline Loans hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Multicurrency
Tranche Lender’s Multicurrency Tranche Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Multicurrency Tranche Lender shall have
assumed its Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the Multicurrency Tranche Commitments on the Effective Date
is $400,000,000.
“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.
“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or holding Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Letter of Credit” means any letter of credit issued under
the Multicurrency Tranche Commitments pursuant to this Agreement.
“Multicurrency Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche

17

--------------------------------------------------------------------------------



Commitments have terminated or expired, the Multicurrency Tranche Percentages
shall be determined based upon the Multicurrency Tranche Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Multicurrency Tranche Commitment shall be disregarded in the
calculation.
“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, and without duplication, the sum of
the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans and its Multicurrency Tranche LC Exposure
and its Swingline Exposure at such time.
“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Lender pursuant to Section 2.01(b). Each Multicurrency Tranche Revolving
Loan shall be a Eurocurrency Loan denominated in an Agreed Currency or an ABR
Loan denominated in Dollars.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or its ERISA Affiliates is making contributions
on behalf of participants who are or were employed by any of them.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Restricted Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof.
“Operating Lease” of a Person means any lease of property (other than a capital
lease under GAAP) by such Person as lessee which has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as reasonably determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three Business
Days, then for such other period of time as the Administrative Agent may
reasonably elect) for delivery in

18

--------------------------------------------------------------------------------



immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Restricted Subsidiary of (i) all or substantially all the assets of a Person
or division or line of business of a Person or (ii) all or substantially all the
Equity Interests (other than directors’ qualifying shares) in, a Person, if at
the time of and immediately after giving effect thereto, (a) no Event of Default
has occurred and is continuing or would arise after giving effect thereto, (b)
all actions required to be taken with respect to such acquired or newly formed
Subsidiary under Section 5.09 shall have been taken (or will be taken within the
time period set forth therein), (c) the Borrower and the Restricted Subsidiaries
have, on a pro forma basis, a Leverage Ratio of 2.25 to 1.00 or less, recomputed
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available, as if such acquisition (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of each relevant period for testing such
compliance and (d) in the case of an acquisition or merger involving the
Borrower, the Borrower is the surviving entity of such merger and/or
consolidation.
“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Borrower in connection with the
issuance of Convertible Debt Securities; provided that (i) the terms, conditions
and covenants of each such Swap Agreement shall be such as are customary for
Swap Agreements of such type (as determined by the Board of Directors of the
Borrower in good faith) and (ii) in the case of clause (b) above, such Swap
Agreement would be classified as an equity instrument in accordance with the
Accounting Standard Codification 815-40, Contracts in Entity’s Own Equity, or
any successor thereto, and the settlement of such Swap Agreement does not
require

19

--------------------------------------------------------------------------------



the Borrower to make any payment in cash or cash equivalents that would
disqualify such Swap Agreement from so being classified as an equity instrument.
For purposes of this definition, the term “Swap Agreement” shall be construed
without giving effect to clause (ii) of the proviso in the definition of Swap
Agreement.
“Permitted Encumbrances” means:
(a)     (i) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04 and (ii) Liens for taxes not required
to be paid in accordance with Section 5.04 and securing obligations not to
exceed $1,000,000 in the aggregate;
(b)    carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not (i) overdue by more than
thirty (30) days or are being contested in compliance with Section 5.04 or (ii)
otherwise in excess of $1,000,000;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    pledges and deposits to secure the performance of bids, government
contracts, trade contracts, leases, tenders, statutory obligations, surety and
appeal bonds, performance and return-of-money bonds and other obligations of a
like nature, in each case in the ordinary course of business;
(e)    judgment or judgment bonding liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII;
(f)    zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title, or, in the case of timberland, discrepancies,
conflicts in boundary lines, shortages in area, encroachments or any other facts
which a correct survey would disclose, which do not materially interfere with
the ordinary conduct of the business of the Borrower and its Subsidiaries taken
as a whole;
(g)    any interest or title of a licensor, lessee, lessor or sublessor under
any operating lease or sublease of property not prohibited hereunder and any
Lien encumbering such interest or title of a lessor or sublessor;
(h)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(i)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property or
consignments or similar arrangements entered into in the ordinary course of
business;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(k)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts

20

--------------------------------------------------------------------------------



or other funds maintained with depository institutions and securities accounts
and other financial assets maintained with a securities intermediary arising in
the ordinary course of business; provided that such deposit accounts or funds
are not established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by the Borrower or
any Restricted Subsidiary in excess of those required by applicable banking
regulations;
(l)    Liens of landlords or of mortgagees of landlords arising by operation of
law or pursuant to the terms of real property leases, provided that the rental
payments secured thereby are not yet due and payable; and
(m)    any encumbrance or restriction (including, without limitation, put and
call agreements) with respect to the Capital Stock of any joint venture or
similar arrangement pursuant to the joint venture or similar agreement;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holders” shall mean (i) Dr. John G. Sperling and Peter V. Sperling
and each of their spouses and all of their lineal descendants and all spouses
and adopted children of such descendants; (ii) all trusts for the benefit of any
person described in clause (i) or established by Dr. John G. Sperling or Peter
V. Sperling including, but not limited to, the John Sperling Voting Stock Trust
and the Peter Sperling Voting Stock Trust, and all successors and trustees of
such trusts; (iii) all legal representatives of any person or trust described in
clauses (i) or (ii); and (iv) all partnerships, corporations, limited liability
companies or other entities controlling, controlled by or under common control
with any person, trust or other entity described in clauses (i), (ii) or (iii).
“Control” for these purposes shall mean the ability to influence, direct or
otherwise significantly affect the major policies, activities or action of any
person or entity.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within two years
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within two years from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

21

--------------------------------------------------------------------------------



(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AA by S&P and Aa
by Moody’s at the time of such purchase and (iii) have portfolio assets of at
least $3,000,000,000;
(f) investments that are consistent with Borrower’s investment policy, as in
effect on the Effective Date and as previously disclosed to the Administrative
Agent, with such changes thereto as are reasonably acceptable to the
Administrative Agent; and
(g) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.
“Permitted Swap Agreement” mean each of (a) the Swap Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any of its Restricted Subsidiaries), (b) the Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary, (c) any agreement entered into in connection with the
ASR Transactions and (d) any other swap or hedging agreement consistent with the
Borrower’s investment and hedging policies, as in effect on the Effective Date
and as previously disclosed to the Administrative Agent, with such changes
thereto as are reasonably acceptable to the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities

22

--------------------------------------------------------------------------------



or other property) with respect to any Equity Interests in the Borrower or any
Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower. Notwithstanding the
foregoing, and for the avoidance of doubt, any payment with respect to, or early
unwind or settlement of, any Permitted Call Spread Swap Agreement shall not
constitute a Restricted Payment.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans and its LC Exposure and
Swingline Exposure at such time.
“Revolving Loan” means any Dollar Tranche Revolving Loan or Multicurrency
Tranche Revolving Loan.
“Sale and Leaseback Transaction” means (i) the existing sale and leaseback
transaction of the Borrower’s corporate headquarters in Phoenix, Arizona and
(ii) any sale or other transfer of any property or asset by any Person after the
date hereof with the intent to lease such property or asset as lessee.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“SEC” means the United States Securities and Exchange Commission.
“Specified Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded by the Revolving Lenders, (c) unreimbursed LC
Disbursements and interest thereon and (d) all facility fees and Letter of
Credit participation fees.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.

23

--------------------------------------------------------------------------------



“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled (without the consent of another Person that is not an Affiliate) by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means Apollo Global (so long as it is a party to the
Subsidiary Guaranty) and each Material Domestic Subsidiary that is a party to
the Subsidiary Guaranty which, in the case of the Subsidiary Guaranty executed
by Apollo Global, shall be limited as set forth therein. The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.
“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, the following shall not be deemed a “Swap Agreement”: (i) any phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries, (ii) any stock option or warrant agreement for
the purchase of Equity Interests of the Borrower, (iii) the purchase of Equity
Interests or Indebtedness (including securities convertible into Equity
Interests) of Borrower pursuant to delayed delivery contracts or (iv) any of the
foregoing to the extent that it constitutes a derivative embedded in a
convertible security issued by the Borrower.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means each of Bank of America, N.A. and Wells Fargo Bank,
National Association, in its capacity as syndication agent for the credit
facility evidenced by this Agreement.

24

--------------------------------------------------------------------------------



“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings, assessments or fees imposed by any
Governmental Authority, including any interest, additions to tax, or penalties
applicable thereto.
“Tranche” means a category of Commitments and extensions of credit hereunder.
For purposes hereof, each of the following comprises a separate Tranche: (a)
Multicurrency Tranche Commitments, Multicurrency Tranche Revolving Loans,
Multicurrency Tranche Letters of Credit and Swingline Loans and (b) Dollar
Tranche Commitments, Dollar Tranche Revolving Loans and Dollar Tranche Letters
of Credit.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“Unrestricted Subsidiary” means (a) as of the Effective Date, each of the
Subsidiaries identified on Schedule 3.01 hereto as such; provided, however, that
such Subsidiaries may, after the Effective Date, be re-designated as Restricted
Subsidiaries pursuant to the terms of Section 6.12, (b) any Subsidiary that has
been designated by the chief financial officer of the Borrower as an
Unrestricted Subsidiary pursuant to Section 6.12 subsequent to the Effective
Date (and, in the case of clauses (a) and (b), not subsequently designated as a
Restricted Subsidiary in accordance with such Section) and (c) any subsidiary of
an Unrestricted Subsidiary.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Dollar Tranche Eurocurrency Revolving Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include

25

--------------------------------------------------------------------------------



the corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04.    Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries;
Pro Forma Calculations. (a) Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein (x)
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (y) the Consolidated Interest Expense associated with any
convertible debt instrument shall be the actual cash interest paid on such
security (and not an imputed interest expense associated with the equity
component thereof) and (iii) without giving effect to any change in GAAP
occurring after the Effective Date regarding the accounting treatment for
Operating Leases such that any lease (whether in existence as of the Effective
Date or thereafter incurred) that would, under GAAP as in effect on the
Effective Date, be classified as an Operating Lease and as an expense item shall
continue to be classified as an Operating Lease and expense item notwithstanding
any change in GAAP as to the accounting treatment of such lease after the
Effective Date.

26

--------------------------------------------------------------------------------



(b)     Except as otherwise agreed, all accounting and financial calculations
and determinations shall be made without consolidating the accounts of
Unrestricted Subsidiaries with those of the Borrower or any Restricted
Subsidiary, notwithstanding that such treatment is inconsistent with GAAP.
(c)     All pro forma computations required to be made hereunder giving effect
to any acquisition, disposition or investment or other similar transaction (and
any issuance, incurrence, assumption or repayment of Indebtedness in connection
with such acquisition, disposition, investment or other similar transaction),
(i) shall in each case be calculated giving pro forma effect thereto (and, in
the case of any pro forma computation made hereunder to determine whether such
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act, and (ii)
in the case of any acquisition (including pursuant to a merger or
consolidation), may reflect (for historical periods and the period of 365 days
following such acquisition) pro forma adjustments for cost savings (net of
continuing associated expenses and without duplication of any amounts that are
otherwise included or added back in computing Consolidated EBITDA in accordance
with the definition of such term) that the Borrower reasonably determines are
probable based upon specifically identified actions to be taken within six
months following such acquisition, to the extent such cost savings would be
permitted to be reflected in financial statements prepared in compliance with
Article 11 of Regulation S-X under the Securities Act; provided that (x) the
Borrower shall have delivered to the Administrative Agent a certificate of the
chief financial officer of the Borrower, certifying the specific actions to be
taken, the cost savings to be achieved from each such action, that such cost
savings have been determined to be probable and the amount, if any, of any
continuing associated expenses in connection therewith), together with
reasonably detailed evidence in support thereof, (y) the aggregate additions to
Consolidated EBITDA, for any period being tested, pursuant to clause (ii) above
shall not exceed $25,000,000 in any Reference Period (as defined in the
definition of Consolidated EBITDA) and (z) if any cost savings included in any
pro forma calculations shall at any time cease to be determined to be probable,
or shall not have been realized within 365 days of the consummation of such
acquisition, then on and after such time pro forma calculations required to be
made hereunder shall not reflect such cost savings. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).
SECTION 1.05.    Regulatory Changes in the Consolidated DOE Ratio. If at any
time any regulatory change in the Consolidated DOE Ratio would affect the
computation of the Consolidated DOE Ratio or Section 6.11(c), and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
the Consolidated DOE Ratio; provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with regulations
referred to in the definition of the Consolidated DOE Ratio prior to such change
therein.



27

--------------------------------------------------------------------------------



ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, (a) each Dollar Tranche Lender agrees to make Dollar Tranche Revolving
Loans to the Borrower in Dollars from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Dollar Tranche Revolving Credit Exposure exceeding such Lender’s Dollar
Tranche Commitment or (ii) the sum of the total Dollar Tranche Revolving Credit
Exposures exceeding the aggregate Dollar Tranche Commitments and (b) each
Multicurrency Tranche Lender agrees to make Multicurrency Tranche Revolving
Loans to the Borrower in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Multicurrency Tranche Revolving Credit Exposure exceeding such Lender’s
Multicurrency Tranche Commitment, (ii) subject to Sections 2.04 and 2.11(b), the
sum of the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments or (iii)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding
Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC Exposure, in
each case denominated in Foreign Currencies, exceeding the Foreign Currency
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Dollar Tranche
Revolving Loans and Multicurrency Tranche Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Class and Type
made by the Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
(b)    Subject to Section 2.14, each Dollar Tranche Revolving Borrowing and each
Multicurrency Tranche Revolving Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith;
provided that each ABR Loan shall only be made in Dollars. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and not less than $5,000,000
(or if such Borrowing is denominated in a Foreign Currency, 5,000,000 units of
such currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate Dollar Tranche Commitments or the aggregate Multicurrency Tranche
Commitments, as applicable, or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall
be in an amount that is an integral multiple of $250,000 and not less than
$500,000.

28

--------------------------------------------------------------------------------



Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten (10)
Eurocurrency Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower) not later
than four (4) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency), in each case before the date of the proposed Borrowing
or (b) by telephone in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one (1) Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy (or
otherwise in accordance with Section 9.01(b)) to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is to be a Dollar Tranche Revolving
Borrowing or Multicurrency Tranche Revolving Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing extended by the Multicurrency Tranche Lenders. If no
Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

29

--------------------------------------------------------------------------------



SECTION 2.04.    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)     each Multicurrency Tranche Eurocurrency Borrowing as of the date two (2)
Business Days prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Multicurrency Tranche Eurocurrency
Borrowing,
(b)     the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(c)     all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.


SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures exceeding the total Multicurrency Tranche Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Multicurrency Tranche Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Multicurrency Tranche
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Multicurrency Tranche
Lender, specifying in such notice such Multicurrency Tranche Lender’s
Multicurrency Tranche Percentage of such Swingline Loan or Loans. Each
Multicurrency Tranche Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Multicurrency Tranche Lender’s
Multicurrency Tranche Percentage of such Swingline Loan or Loans. Each
Multicurrency Tranche Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this

30

--------------------------------------------------------------------------------



paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Multicurrency Tranche Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Multicurrency Tranche Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Multicurrency Tranche Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Multicurrency Tranche Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Multicurrency Tranche Lenders. The Administrative
Agent shall notify the Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Multicurrency Tranche Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case for its
own account (or for the account of a Subsidiary), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control; and any grant of security in such application or
agreement shall be null and void. Notwithstanding the foregoing, the letters of
credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the Effective Date for all purposes
of the Loan Documents. The Borrower unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the account of any Subsidiary
as provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that shall be an account party in respect of
any such Letter of Credit).
(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this

31

--------------------------------------------------------------------------------



Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto, the name and address of the beneficiary thereof, whether such Letter of
Credit is a Multicurrency Tranche Letter of Credit or a Dollar Tranche Letter of
Credit and such other information as shall be necessary to prepare, amend, renew
or extend such Letter of Credit. If requested by the Issuing Bank with respect
to the initial Letter of Credit hereunder, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure shall not exceed $500,000,000, (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Multicurrency Tranche
Revolving Credit Exposures shall not exceed the total Multicurrency Tranche
Commitments, (iii) subject to Sections 2.04 and 2.11(b), the sum of the total
Dollar Tranche Revolving Credit Exposures shall not exceed the total Dollar
Tranche Commitments and (iv) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total outstanding Multicurrency Tranche Revolving Loans and
Multicurrency Tranche LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may contain customary automatic renewal provisions
agreed upon by the Borrower and the Issuing Bank that provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referenced in clause (ii) above), subject to a right on the part of the
Issuing Bank to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal.
(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender in respect of the Tranche under which
such Letter of Credit is issued (an “Applicable Lender”) hereby acquires from
the Issuing Bank, a participation in such Letter of Credit equal to such
Applicable Lender’s Applicable Percentage of the aggregate Dollar Amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Applicable Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Applicable Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)     Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC

32

--------------------------------------------------------------------------------



Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the Business Day following the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such preceding Business Day,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on the second Business
Day immediately following the day that the Borrower receives such notice if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the Dollar Amount of $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with (i)
to the extent such LC Disbursement was made in Dollars, an ABR Revolving
Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent such LC Disbursement was made in a Foreign
Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in an
amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Swingline Loan or
Eurocurrency Borrowing, as applicable, on the date such reimbursement is
required to be made. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Applicable Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Applicable Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Applicable Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Applicable
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Applicable Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Applicable Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Applicable Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by an Applicable Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Multicurrency Tranche Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Multicurrency Tranche
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
(f)     Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer

33

--------------------------------------------------------------------------------



of any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing
sentences shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)     Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement in
accordance with the terms of this Agreement.
(h)     Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)     Replacement of Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the

34

--------------------------------------------------------------------------------



replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 102.5% of the Dollar Amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Foreign Currency
Letters of Credit or LC Disbursements in a Foreign Currency that the Borrower is
not late in reimbursing shall be deposited in the applicable Foreign Currencies
in the actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rates of the Administrative Agent on
the date notice demanding cash collateralization is delivered to the Borrower.
The Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower as promptly as practicable but in no event
later than three (3) Business Days after all Events of Default have been cured
or waived.
(k)     Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that the Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Multicurrency Tranche Lenders are at the
time or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Multicurrency Tranche Lender’s participation in any Foreign
Currency Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Amount, calculated using the Administrative Agent’s currency exchange rates on
such date

35

--------------------------------------------------------------------------------



(or in the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Multicurrency Tranche Lender in respect of the obligations described in this
paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing

36

--------------------------------------------------------------------------------



denominated in Dollars or by irrevocable written notice (via an Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower) in the case of a Borrowing denominated in a Foreign Currency) by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing and whether the resulting Borrowing is to be a Dollar
Tranche Revolving Borrowing or a Multicurrency Tranche Revolving Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower,

37

--------------------------------------------------------------------------------



then, so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Revolving Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.
SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)     The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000, (ii) the Borrower shall not terminate or reduce the
Dollar Tranche Commitments if, after giving effect to any concurrent prepayment
of the Dollar Tranche Revolving Loans in accordance with Section 2.11, the sum
of the Dollar Tranche Revolving Credit Exposures would exceed the total Dollar
Tranche Commitments and (iii) the Borrower shall not terminate or reduce the
Multicurrency Tranche Commitments if, after giving effect to any concurrent
prepayment of the Multicurrency Tranche Revolving Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Multicurrency Tranche
Revolving Credit Exposures would exceed the total Multicurrency Tranche
Commitments.
(c)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments of any Class delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the applicable Lenders in
accordance with their respective Commitments of such Class.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a)The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five (5) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period

38

--------------------------------------------------------------------------------



applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(d)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
prepared by the Administrative Agent and reasonably acceptable to Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
SECTION 2.11.    Prepayment of Loans.         
(a)     The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without penalty or premium (but subject
to break funding payments required by Section 2.16), subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.
(b)     If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures of any Class (calculated, with respect to those
Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Commitments of such Class or (B) the sum of the aggregate principal Dollar
Amount of all of the outstanding Multicurrency Tranche Revolving Credit
Exposures denominated in Foreign Currencies (the “Foreign Currency Exposure”)
(so calculated), as of the most recent Computation Date with respect to each
such Credit Event, exceeds the

39

--------------------------------------------------------------------------------



Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Multicurrency Tranche Revolving Credit Exposures (so calculated) exceeds
105% of the aggregate Multicurrency Tranche Commitments or (B) the Foreign
Currency Exposure, as of the most recent Computation Date with respect to each
such Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrower
shall in each case immediately repay Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate principal amount sufficient to cause (x)
the aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) of
each Class to be less than or equal to the aggregate Commitments of such Class
and (y) the Foreign Currency Exposure to be less than or equal to the Foreign
Currency Sublimit, as applicable.
SECTION 2.12.    Fees. (a)The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Dollar Tranche Commitment and
Multicurrency Tranche Commitment of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the date on
which the last of such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure of any Class after its
Commitment of such Class terminates, then such facility fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure of such
Class from and including the date on which its Commitment of such Class
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure of such Class. Accrued facility fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the last of the Commitments terminate, commencing on
the first such date to occur after the date hereof; provided that any facility
fees accruing after the date on which such Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the last of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, accrued participation fees and fronting fees shall be payable
in arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the last of the
Commitments terminate and any such fees accruing after the date on which such
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Participation fees
and fronting fees in respect of Letters of Credit denominated in Dollars shall
be paid in Dollars, and participation fees

40

--------------------------------------------------------------------------------



and fronting fees in respect of Letters of Credit denominated in a Foreign
Currency shall be paid in such Foreign Currency.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the applicable Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted

41

--------------------------------------------------------------------------------



LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Majority in Interest of any
Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and, unless repaid, (A) in the case of a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as an ABR Borrowing and (B)
in the case of a Eurocurrency Borrowing denominated in a Foreign Currency, such
Eurocurrency Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto and (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing (and if any Borrowing Request requests a Eurocurrency Revolving
Borrowing denominated in a Foreign Currency, such Borrowing Request shall be
ineffective); provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject the Administrative Agent, the Issuing Bank, or any Lender to
any Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes, or (C) Other
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to the Administrative Agent, such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by the Administrative
Agent, such Lender or the Issuing Bank hereunder, whether of principal, interest
or otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the Borrower will pay to the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, such

42

--------------------------------------------------------------------------------



additional amount or amounts as will compensate the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be prima
facie evidence of the matters set forth therein, absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrower shall compensate each Lender for the actual loss,
cost and expense of such Lender attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, exclusive of
the applicable margin, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period

43

--------------------------------------------------------------------------------



at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be prima facie absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
SECTION 2.17.    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)     In addition, the Borrower shall pay any Other Taxes imposed on or
incurred by the Administrative Agent, a Lender or the Issuing Bank to the
relevant Governmental Authority in accordance with applicable law.
(c)     The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within ten (10) days after written demand therefor, for the
actual full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)     Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate or withholding.
Without limiting the generality of the foregoing, each Foreign Lender shall duly
complete and deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on

44

--------------------------------------------------------------------------------



or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent), but only if such Foreign Lender is legally entitled
to do so, whichever of the following is applicable:
(i)    Internal Revenue Service Form W-8BEN claiming eligibility for benefits of
an income tax treaty to which the United States of America is a party,
(ii)    Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
Internal Revenue Service Form W-8BEN, or
(iv)    Internal Revenue Service Form W-8IMY, accompanied by any required
supporting statements or forms, including Internal Revenue Service Form W-8ECI,
Form W-8BEN (including, if applicable, a certificate described in paragraph
(iii) above), Form W-9 or Form W-8IMY.
At the request of Borrower or the Administrative Agent, each Lender that is not
a Foreign Lender shall deliver an Internal Revenue Service Form W-9 or other
such documentation prescribed by applicable law or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.
(f)     If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
(g)     Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent that no Loan Party has
not already indemnified the Administrative Agent for such Indemnified Taxes or
Other Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any

45

--------------------------------------------------------------------------------



reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
(h)     If a payment made to a Lender hereunder would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i)
in the case of payments denominated in Dollars, 12:00 noon, New York City time
and (ii) in the case of payments denominated in a Foreign Currency, 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the applicable Lenders in such Original Currency, then all payments
to be made by the Borrower hereunder in such currency shall instead be made when
due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower takes all risks of the imposition of any such currency control
or

46

--------------------------------------------------------------------------------



exchange regulations.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the applicable Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion

47

--------------------------------------------------------------------------------



(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.20.    Expansion Option. The Borrower may from time to time elect to
increase the total Dollar Tranche Commitments or Multicurrency Tranche
Commitments in minimum increments of $25,000,000 so long as, after giving effect
thereto, the aggregate amount of all such increases does not exceed
$375,000,000. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments of any Class, or
extend Commitments of any Class, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and the
Administrative Agent, such consent not to be unreasonably withheld, and (ii) (x)
in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially

48

--------------------------------------------------------------------------------



in the form of Exhibit C hereto, and (y) in the case of an Augmenting Lender,
the Borrower and such Augmenting Lender execute an agreement substantially in
the form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase) shall be required for any increase in Commitments
pursuant to this Section 2.20. Increases and new Commitments created pursuant to
this Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in any Class of the Commitments (or in the Commitment
of any Class of any Lender) shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a pro forma basis) with the covenants contained in Section 6.11 and (ii) the
Administrative Agent shall have received authorizing resolutions and legal
opinions consistent with those delivered on the Effective Date as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase. On the effective date of any increase in the
Commitments of any Class, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders of such Class, as being required in order to cause,
after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of such Class of all the Lenders to equal its Dollar Tranche
Percentage or Multicurrency Tranche Percentage, as applicable, of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans of such Class as of the
date of any increase in the Commitments of such Class (with such reborrowing to
consist of the Types of Revolving Loans of such Class, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. Nothing contained in
this Section 2.20 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to increase its Commitment hereunder.
SECTION 2.21.    Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Issuing Bank (if such Credit Event is a Letter of Credit) or the
Required Lenders make it impracticable for the Eurocurrency Borrowings or
Letters of Credit comprising such Credit Event to be denominated in the Agreed
Currency specified by the Borrower or (ii) an Equivalent Amount of such currency
is not readily calculable, then the Administrative Agent shall forthwith give
notice thereof to the Borrower, the Lenders and, if such Credit Event is a
Letter of Credit, the Issuing Bank, and such Credit Events shall not be
denominated in such Agreed Currency but shall, except as otherwise set forth in
Section 2.07, be made on the date of such Credit Event in Dollars, (a) if such
Credit Event is a Borrowing, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related Credit
Event Request or Interest Election Request, as the case may be, as ABR Loans,
unless the Borrower notifies the Administrative Agent on such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
Credit Event Request or Interest Election Request, as the case may

49

--------------------------------------------------------------------------------



be or (b) if such Credit Event is a Letter of Credit, in a face amount equal to
the Dollar Amount of the face amount specified in the related request or
application for such Letter of Credit, unless the Borrower notifies the
Administrative Agent on such date that (i) it elects not to request the issuance
of such Letter of Credit on such date or (ii) it elects to have such Letter of
Credit issued on such date in a different Agreed Currency, as the case may be,
in which the denomination of such Letter of Credit would in the reasonable
opinion of the Issuing Bank, the Administrative Agent and the Required Lenders
be practicable and in face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit, as
the case may be.
SECTION 2.22.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
SECTION 2.23.    Senior Debt. The Borrower hereby designates all Obligations now
or hereinafter incurred or otherwise outstanding, and agrees that the
Obligations shall at all times constitute, senior indebtedness and designated
senior indebtedness, or terms of similar import, which are entitled to the
benefits of the subordination provisions of all Subordinated Indebtedness.
SECTION 2.24.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or a Majority
in Interest of any Class of Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

50

--------------------------------------------------------------------------------



(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    (A) all or any part of the Swingline Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Multicurrency Tranche Lenders in
accordance with their respective Multicurrency Tranche Percentages but only to
the extent (1) the sum of all non-Defaulting Lenders’ Multicurrency Tranche
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure does
not exceed the total of all non-Defaulting Multicurrency Tranche Lenders’
Multicurrency Tranche Commitments and (2) each non-Defaulting Lender’s
Multicurrency Tranche Revolving Credit Exposure does not exceed such
non-Defaulting Lender’s Dollar Tranche Commitment, (B) all or any part of the
Dollar Tranche LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Dollar Tranche Lenders in accordance with their respective
Dollar Tranche Percentages but only to the extent (1) the sum of all
non-Defaulting Lenders’ Dollar Tranche Revolving Credit Exposures plus such
Defaulting Lender’s Dollar Tranche LC Exposure does not exceed the total of all
non-Defaulting Dollar Tranche Lenders’ Dollar Tranche Commitments and (2) each
non-Defaulting Lender’s Dollar Tranche Revolving Credit Exposure does not exceed
such non-Defaulting Lender’s Dollar Tranche Commitment and (C) all or any part
of the Multicurrency Tranche LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Multicurrency Tranche Lenders in accordance
with their respective Multicurrency Tranche Percentages but only to the extent
(1) the sum of all non-Defaulting Lenders’ Multicurrency Tranche Revolving
Credit Exposures plus such Defaulting Lender’s Multicurrency Tranche LC Exposure
does not exceed the total of all non-Defaulting Multicurrency Tranche Lenders’
Multicurrency Tranche Commitments and (2) each non-Defaulting Lender’s
Multicurrency Tranche Revolving Credit Exposure does not exceed such
non-Defaulting Lender’s Multicurrency Tranche Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing

51

--------------------------------------------------------------------------------



Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.24(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans of the other Lenders
and/or Multicurrency Tranche Revolving Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers; Subsidiaries. Each of the Borrower and
each Subsidiary Guarantor that is a Restricted Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies, as of the date hereof, each Subsidiary, noting whether such
Subsidiary is a Material Domestic Subsidiary, Material Foreign Subsidiary and/or
an Unrestricted Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding. As of the date hereof, all of the outstanding
shares of capital stock and other equity interests

52

--------------------------------------------------------------------------------



of each Restricted Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens (except Liens permitted under Section 6.02). As of the date hereof,
there are no outstanding commitments or other obligations of the Borrower or any
Restricted Subsidiary to issue, and no options, warrants or other rights of any
Person to acquire, any shares of any class of capital stock or other equity
interests of the Borrower or any Restricted Subsidiary, in each case unless
otherwise disclosed in the Form 10-K of the Borrower filed October 20, 2011.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
each Loan Party’s organizational powers and have been duly authorized by all
necessary corporate, limited liability, partnership or similar organizational
and, if required, shareholder, member, partner or similar action. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Restricted Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Borrower or any of its Restricted Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Restricted Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Restricted Subsidiaries,
other than pursuant to Section 9.08.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended August 31, 2011 reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date and for
such period in accordance with GAAP.
(b)     Since August 31, 2011, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its material businesses
as currently conducted or to utilize such properties for their intended
purposes.
(b)     Each of the Borrower and its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Restricted Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be

53

--------------------------------------------------------------------------------



expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters. (a) Except as set forth
on Schedule 3.06(b), there are no actions, suits, proceedings or investigations
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. There
are no labor controversies pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (ii) has become subject to any Environmental Liability.
(c)    Neither the Borrower nor any Restricted Subsidiary is party or subject to
any law, regulation, rule or order, or any obligation under any agreement or
instrument, that has a Material Adverse Effect.
SECTION 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with (i) all laws, regulations and orders of
any Governmental Authority applicable to it or its property and (ii) all
indentures, agreements and other instruments binding upon it or its property,
except where, in each case, the failure to so comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.08.    Investment Company Status. Neither the Borrower nor any of the
Subsidiary Guarantors is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.    Disclosure. As of the Effective Date, the Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Restricted Subsidiaries is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other written reports, financial
statements, certificates or other written information furnished by

54

--------------------------------------------------------------------------------



or on behalf of the Borrower or any Loan Party to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other written information so
furnished), contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time and Administrative Agent and the Lenders acknowledge
that actual results may vary from such projections and such variations may be
material.
SECTION 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.13.    Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Restricted Subsidiary except for Liens
permitted by Section 6.02.
SECTION 3.14.    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.15.    No Burdensome Restrictions. The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.08.
ARTICLE IV
Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from (i)
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) each initial Subsidiary Guarantor either (A) a counterpart of
the Subsidiary Guaranty signed on behalf of such Subsidiary Guarantor or (B)
written evidence satisfactory to the Administrative Agent (which may include
telecopy or electronic transmission of a signed signature page of the Subsidiary
Guaranty) that such Subsidiary Guarantor has signed a counterpart of the
Subsidiary Guaranty.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Alston & Bird LLP and Quarles & Brady LLP, counsels for the Loan
Parties, substantially in the forms of Exhibits B-1 and B-2, respectively, and
covering such matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(c)     The Lenders shall have received (i) audited consolidated financial

55

--------------------------------------------------------------------------------



statements of the Borrower for the two most recent fiscal years ended prior to
the Effective Date as to which such financial statements are available, (ii)
unaudited interim consolidated financial statements of the Borrower for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are publicly available and (iii) financial statement projections
through and including the Borrower’s 2015 fiscal year, together with such
information as the Administrative Agent and the Lenders shall reasonably request
and as is reasonably available to the Borrower (including, without limitation, a
detailed description of the assumptions used in preparing such projections).
(d)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
(e)     The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(f)     The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Revolving Loans and other than the Existing
Letters of Credit) and any and all liens thereunder shall have been terminated
other than any credit facility or indebtedness described in Schedule 6.01.
(g)     The Administrative Agent shall have received evidence reasonably
satisfactory to it that all material governmental and third party approvals
necessary in connection with the Transactions have been obtained and are in full
force and effect.
(h)     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend (other than an automatic renewal or extension in accordance with its
terms) any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except to the
extent any such representation or warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects) on and as of the date of such

56

--------------------------------------------------------------------------------



Borrowing or the date of such issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, unless specifically stated to have been made on
a previous date, in which case such representation and warranty shall be true
and correct in all material respects (except to the extent any such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such date.
(b)    At the time of and immediately after giving effect to such Borrowing or
such issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each such issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed (or cash collateralized on terms and
conditions reasonably satisfactory to the Administrative Agent), the Borrower
covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)     within ninety (90) days (or one hundred and five (105) days to the
extent permitted by the rules of the SEC) after the end of each fiscal year of
the Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)     within forty-five (45) days (or fifty (50) days to the extent permitted
by the rules of the SEC) after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and

57

--------------------------------------------------------------------------------



the absence of footnotes;
(c)     concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11 (including the Borrower’s unaudited
consolidating balance sheet and related statements of operations as of the end
of each fiscal year and each fiscal quarter (as applicable for the reporting
period being covered by such certificate)), (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 that affects such financial
statements and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (iv)
listing each Subsidiary which has changed status from or to a Restricted
Subsidiary, Unrestricted Subsidiary or Subsidiary Guarantor and identifying such
Subsidiary as such as of the date of such certificate;
(d)     concurrently with any delivery of financial statements under clause (a)
above, a report of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of any failure of the Borrower to comply with the terms of Section
6.11 (which report may be limited to the extent required by accounting rules or
guidelines);
(e)     within ninety (90) days after the end of each fiscal year of Apollo
Global, the consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year for
Apollo Global, setting forth in each case in comparative form the figures for
the previous fiscal year, all prepared by a the chief financial officer,
principal accounting officer, treasurer or controller of Apollo Global which
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Apollo Global and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(f)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and
(g)     promptly following any request therefor, such other information
reasonably available to the Borrower regarding the operations, business affairs
and financial condition of the Borrower or any Subsidiary, or compliance with
the terms of this Agreement, as the Administrative Agent or any Lender
(coordinated through the Administrative Agent) may reasonably request but only
to the extent disclosure of such information would not violate any recognized
attorney-client privilege.
Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which such documents are posted
on the Borrower’s behalf on IntraLinks™ or a substantially similar electronic
platform, if any, to which each Lender and the Administrative Agent have access
(whether a

58

--------------------------------------------------------------------------------



commercial, third-party website or whether sponsored by the Administrative
Agent); or (ii) in the case of documents required to be delivered pursuant to
clauses (a), (b) and (f) of this Section 5.01, on which such documents are filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System; provided that the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents, if requested.


SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a)     the occurrence of any Default;
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Restricted Subsidiary thereof that could reasonably be expected
to result in a Material Adverse Effect;
(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)     to the extent such disclosure is not prohibited by any applicable law,
rule or regulation, any other development that results in, or could reasonably
be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of the Subsidiary Guarantors that are Restricted Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and (ii) the rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights material to the conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except, in the case of clause (ii), where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution, sale, transfer, lease or other
disposition permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, not constituting
Indebtedness, including Tax liabilities, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause

59

--------------------------------------------------------------------------------



each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in normal working order and condition,
ordinary wear and tear excepted, and (b) self insure or maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or, during the continuation of an Event
of Default, any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that representatives of the Borrower shall have the opportunity to be
present at any meeting with its independent accountants.
SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and (ii)
perform in all material respects its obligations under material agreements to
which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs of the Borrower and its Subsidiaries, the
financing of Permitted Acquisitions, the making of Restricted Payments and for
general corporate purposes of the Borrower and its Subsidiaries including,
without limitation, funding loans to Apollo Global and other transactions not
prohibited by this Agreement. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.
SECTION 5.09.    Subsidiary Guaranty. As promptly as possible but in any event
within forty-five (45) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Restricted Subsidiary or any
Restricted Subsidiary that constitutes a Material Domestic Subsidiary other than
a Foreign Subsidiary Holdco (excluding Apollo Global), qualifies independently
as, or is designated by the Borrower or the Administrative Agent as, a
Subsidiary Guarantor pursuant to the definitions of “Material Domestic
Subsidiary” and “Subsidiary Guarantor”, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary which also qualifies as a Subsidiary Guarantor to deliver
to the Administrative Agent a joinder to the Subsidiary Guaranty (in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty to be accompanied by
appropriate corporate resolutions, other corporate documentation (including,
without limitation, identification information enabling Lenders to comply with
“know-your-customer” and other laws, regulations and orders of any Governmental
Authority) and legal opinions in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.





60

--------------------------------------------------------------------------------



ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or cash collateralized on
terms and conditions reasonably satisfactory to the Administrative Agent) and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)     the Obligations and any other Indebtedness created under the Loan
Documents;
(b)     Indebtedness existing on the date hereof (including any existing
Guarantees of Indebtedness) and set forth in Schedule 6.01 and extensions,
renewals, refinancings and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof (except for the inclusion in such refinancing amount of accrued
interest and premiums with respect to the Indebtedness to be refinanced and
transaction costs and expenses);
(c)     intercompany Indebtedness constituting investments, loans or advances
permitted under Sections 6.04(d), (e) or (f);
(d)     Guarantees by (i) the Borrower of Indebtedness of any Restricted
Subsidiary, (ii) any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary and (iii) the Borrower or its Restricted
Subsidiaries of Indebtedness of Apollo Global or its subsidiaries provided that
the principal amount of the Indebtedness guaranteed pursuant to this clause
(d)(iii), when aggregated with the aggregate principal amount of loans or
advances to Apollo Global and its subsidiaries by the Borrower and its
Restricted Subsidiaries, shall not exceed the Maximum Apollo Global Guarantee
and Intercompany Loan Amount;
(e)     Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $125,000,000 at any
time outstanding;
(f)     Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit;
(g)     [Intentionally Omitted];

61

--------------------------------------------------------------------------------



(h)     (i) Indebtedness of the Borrower or any Restricted Subsidiary secured by
a Lien on any asset of the Borrower or such Restricted Subsidiary and (ii)
unsecured Indebtedness of any Restricted Subsidiary; provided that the aggregate
outstanding principal amount of Indebtedness permitted by this clause (h)
(excluding for purposes of this calculation (x) in the case of the Borrower,
purchase money financing or Capital Leases and other Indebtedness of the type
described in clause (e) hereof of the Borrower and incurred pursuant to
clause (b) or clause (e) above and (y) in the case of any Restricted Subsidiary,
the Excluded Subsidiary Indebtedness of such Restricted Subsidiary) shall not in
the aggregate exceed 15% of Consolidated Total Assets (determined at the time of
the incurrence thereof);
(i)     unsecured Indebtedness of the Borrower so long as, at the time of the
incurrence thereof and immediately after giving effect (including pro forma
effect) thereto, the Borrower is in pro forma compliance with the covenants
under Section 6.11;
(j)     in the event an Unrestricted Subsidiary that is designated as such on
the Effective Date is subsequently designated as a Restricted Subsidiary
pursuant to the terms hereof, the Indebtedness of such Unrestricted Subsidiary
outstanding as of the Effective Date (and any extensions, renewals, refinancings
or replacements of such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof (except for the
inclusion in such refinancing amount of accrued interest and premiums with
respect to the Indebtedness to be refinanced and transaction costs and
expenses);
(k)     Indebtedness incurred by Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, holdbacks, working
capital or other purchase price adjustments, earn-outs, non-compete agreements,
deferred compensation or similar obligations, or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of Borrower
or any such Restricted Subsidiary pursuant to such agreements, in connection
with Permitted Acquisitions or dispositions permitted under Section 6.03 of any
business, assets or Restricted Subsidiary of Borrower or any of its
Subsidiaries;
(l)    Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, customs appeal bonds, return-of-money or similar obligations
incurred in the ordinary course of business;
(m)    Indebtedness in respect of netting services, overdraft protections, check
endorsement guaranties, credit card programs for customers and employees and
purchasing cards, store value cards and otherwise in connection with deposit
accounts or cash management services, all in the ordinary course of business;
(n)    [Intentionally Omitted]
(o)     Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to Borrower or any Restricted Subsidiary of
Borrower, so long as such Indebtedness shall not be in excess of the amount of
the unpaid cost of, and shall be incurred only to defer the cost of, such
insurance for the annual period in which such Indebtedness is incurred; and

62

--------------------------------------------------------------------------------



(p)     obligations under any Permitted Swap Agreements.
SECTION 6.02.    Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
(a)     (i) Permitted Encumbrances and (ii) Liens securing the Obligations and
any other Indebtedness created under, and in accordance with, the Loan
Documents;
(b)     any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof (including purchase money Liens and Liens
arising pursuant to Capital Leases) and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (except for the inclusion in such refinancing amount of accrued interest
and premiums with respect to the obligations to be refinanced);
(c)     [Intentionally Omitted];
(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;
(e)     Liens on assets of the Borrower and its Restricted Subsidiaries not
otherwise permitted above so long as the aggregate principal amount of the
Indebtedness and other obligations secured by such Liens does not at any time
exceed the aggregate principal amount of Indebtedness permitted under Section
6.01(h)(i);
(f)     licenses and sublicenses of patents, copyrights, trademarks and other
intellectual property rights granted by Borrower or any of its Restricted
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of Borrower or such Restricted
Subsidiary;
(g)     Liens on (i) insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted under Section 6.01(o),
(ii) dividends and rebates and other identifiable proceeds therefrom which may
become payable under insurance policies and loss payments which reduce the
incurred premiums on such insurance policies, (iii) rights which may arise under
state insurance guarantee funds relating to any such insurance policy, in each
case securing Indebtedness permitted to be incurred pursuant to Section 6.01(o)
and (iv) pledges or deposits of cash and cash equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance

63

--------------------------------------------------------------------------------



in the ordinary course of business;
(h)     [Intentionally Omitted];
(i)     (x) Liens securing intercompany Indebtedness permitted by Section
6.01(c) so long as such Liens only encumber treasury stock of the Borrower or
any Restricted Subsidiary and proceeds of the foregoing and (y) other Liens in
favor of the Borrower and its Restricted Subsidiaries;
(j)     Liens on real property that is the subject of, and securing, Sale and
Leaseback Transactions permitted by Section 6.03;
(k)     Liens in existence as of the Effective Date securing Indebtedness
described in Section 6.01(j) and any Lien securing any extension, refinancing or
replacement thereof permitted by Section 6.01(j); provided that any such Lien
does not extend to any additional assets or properties not covered on the
Effective Date; and
(l)     other Liens securing Indebtedness and obligations not to exceed
$10,000,000 in the aggregate.
SECTION 6.03.    Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its Restricted
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(i)    any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
(ii)    (A) any Restricted Subsidiary or Subsidiary may merge into or
consolidate with a Loan Party in a transaction in which the surviving entity is
such Loan Party (provided that any such merger or consolidation involving the
Borrower must result in the Borrower as the surviving entity) and (B) any other
Subsidiary that is not a Loan Party may merge into or consolidate with any
Subsidiary that is not a Loan Party;
(iii)    (A) the Borrower or any of its Restricted Subsidiaries may sell,
transfer, lease or otherwise dispose of any of its assets to a Loan Party and/or
Apollo Global and its subsidiaries; provided that the aggregate amount of all
such assets sold, transferred, leased or otherwise disposed to Apollo Global and
its subsidiaries by Borrower or any such Restricted Subsidiary pursuant to this
Section 6.03(a)(iii)(A), together with investments in Equity Interests of, and
capital contributions to, Apollo Global and its subsidiaries permitted pursuant
to Section 6.04(f), in any case whether made prior to, on or after the Effective
Date, shall not exceed $1,000,000,000 (provided further that any such assets
sold, transferred, leased or disposed to Apollo Global and its subsidiaries
shall not include any business unit or operations of University of Phoenix
engaged primarily in U.S. education activities), and (B) any Subsidiary which is
not a Subsidiary Guarantor may sell, transfer, lease or

64

--------------------------------------------------------------------------------



otherwise dispose of its assets to another Subsidiary which is not a Subsidiary
Guarantor;
(iv)    the Borrower and its Restricted Subsidiaries may (A) sell inventory in
the ordinary course of business, (B) effect sales, trade-ins or dispositions of
used equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, (D) make any other sales, transfers, leases or dispositions that,
together with all other property of the Borrower and its Restricted Subsidiaries
previously leased, sold, transferred or disposed of as permitted by this clause
(D) during any fiscal year of the Borrower, does not exceed 10% of Consolidated
Tangible Assets (determined as of the end of the most recently completed fiscal
year of the Borrower), and (E) dispose (including subleases of property no
longer used or useful in the business of the Loan Parties) of obsolete, worn out
or surplus property (including the abandonment of intellectual property or other
assets no longer used or useful in the business of the Loan Parties);
(v)    any Restricted Subsidiary may, liquidate or dissolve (or merge into
another Person for such purpose) if the Borrower determines in good faith that
such merger, liquidation or dissolution is in the best interests of the Borrower
and is not materially adverse to the Lenders;
(vi)    any Restricted Subsidiary may merge into, liquidate or dissolve to
effect a transaction otherwise permitted pursuant to Section 6.03(a)(iv) or a
Permitted Acquisition or disposition of assets in connection with any
transaction permitted by Section 6.04;
(vii)    the Borrower and any of its Restricted Subsidiaries may write-off,
discount, sell or otherwise dispose of defaulted or past due receivables and
similar obligations in the ordinary course of business;
(viii)    the Borrower and any of its Restricted Subsidiaries may issue Equity
Interests to qualify directors of the board of directors (or similar governing
body) of Borrower or any of its Restricted Subsidiaries where required by
applicable law or to satisfy other requirements of applicable law with respect
to the ownership of Equity Interests in Foreign Subsidiaries or nominal shares
for tax considerations;
(ix)    the Borrower and any of its Restricted Subsidiaries may sell non-core,
duplicative or unnecessary assets acquired in Permitted Acquisitions;
(x)    the Borrower and any of its Restricted Subsidiaries may make dispositions
in connection with condemnation or casualty events;
(xi)    the Borrower and any of its Restricted Subsidiaries may license or
sublicense intellectual property in the ordinary course of business;
(xii)    the Borrower and any of its Restricted Subsidiaries may enter into Sale
and Leaseback Transactions of not greater than $50,000,000 during each fiscal
year of the Borrower;
(xiii)    the Borrower and any of its Restricted Subsidiaries may make
(x) dividends and distributions otherwise permitted under Section 6.07 and (y) 
Investments permitted by Section 6.04; and

65

--------------------------------------------------------------------------------



(xiv)    the Borrower or any of its Restricted Subsidiaries may issue Equity
Interests to employees in connection with employee compensation arrangements.
(b)    The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, change its fiscal year from the fiscal year in effect on the
Effective Date.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of related transactions)
any Person or any assets of any other Person constituting a business unit (each
such action being referred herein as an “Investment”), except:
(a)     cash and Permitted Investments;
(b)     Permitted Acquisitions;
(c)     (i) investments by the Borrower existing on the date hereof in the
capital stock of its Subsidiaries and (ii) other Investments described in
Schedule 6.04 and extensions, renewals and replacements with a similar type
thereof;
(d)     Investments made by the Borrower in or to any Restricted Subsidiary
(other than Apollo Global and its subsidiaries, unless Specified Conditions (as
defined below) have been satisfied) and made by any Restricted Subsidiary in or
to the Borrower or any other Restricted Subsidiary (other than Apollo Global and
its subsidiaries, unless Specified Conditions have been satisfied); it being
understood that, for purposes of this clause (d), “Specified Conditions” shall
be satisfied if (x) Apollo Global and its subsidiaries are re-designated as
Restricted Subsidiaries and (y) at the time of the making of such Investment,
Apollo Global is a wholly-owned Subsidiary of the Borrower;
(e)     Investments made by the Borrower or any of its Restricted Subsidiaries
in any Person (other than Apollo Global and its Subsidiaries) that is not a Loan
Party; provided, that not more than $75,000,000 in such Investments may be
outstanding at any one time;
(f)     Investments made by the Borrower or any of its Restricted Subsidiaries
in Apollo Global or any of its subsidiaries; provided that (x) the aggregate
amount of investments in Equity Interests of, or capital contributions to,
Apollo Global and its subsidiaries made by the Borrower and its Restricted
Subsidiaries pursuant to this Section 6.04(f) shall not, together with the
aggregate amount of asset sales, transfers, leases or dispositions to, Apollo
Global and its subsidiaries permitted pursuant to Section 6.03(a)(iii)(A) in
each case whether prior to, on or after the Effective Date, exceed
$1,000,000,000 and (y) the aggregate amount of the loans or advances to Apollo
Global and its subsidiaries by Borrower and its Restricted Subsidiaries plus the
aggregate principal amount of Indebtedness of Apollo Global and its subsidiaries
guarantied pursuant to clause 6.01(d)(iii) shall not exceed the Maximum Apollo
Global Guarantee and Intercompany Loan Amount;

66

--------------------------------------------------------------------------------



(g)     Guarantees constituting Indebtedness permitted by Section 6.01;
(h)     any other Investment (including (x) acquisitions consummated pursuant to
this clause (h) hereof (and not Permitted Acquisitions pursuant to clause (b)
hereof) and (y) Investments in or to Apollo Global and its subsidiaries in the
event the basket therefor in clause (f) above has been fully utilized) so long
as the aggregate outstanding amount of all such Investments, when aggregated
with the total consideration for acquisitions consummated pursuant to this
clause (h) hereof (and not Permitted Acquisitions pursuant to clause (b)
hereof), does not exceed $500,000,000; provided, however, that Investments
deemed made pursuant to the designation of Apollo Global and its subsidiaries as
Unrestricted Subsidiaries pursuant to Section 6.12 hereof shall be excluded when
determining basket usage under this clause (h);
(i)     any Investment owned by, or committed to be acquired by, Apollo Global,
its subsidiaries or any other Person at the time it becomes a Restricted
Subsidiary for purposes of this Agreement;
(j)     investments in (i) any Equity Interests received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business;
(k)     loans and advances to employees of Borrower and its Restricted
Subsidiaries made in the ordinary course of business in an aggregate outstanding
amount not to exceed $10,000,000;
(l)     Investments made after the Effective Date in joint ventures; provided,
(i) immediately prior to the making of any such Investment, and after giving
effect (including pro forma effect) thereto, no Event of Default shall have
occurred and be continuing and (ii) all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all authorizations of applicable
Governmental Authorities; provided, further, that the aggregate amount of all
such Investments in joint ventures pursuant to this clause (l) does not exceed
$100,000,000 in the aggregate;
(m)     investments constituting Permitted Swap Agreements;
(n)     investments arising out of the receipt by the Borrower or any of its
Restricted Subsidiaries of non-cash consideration for the sale of assets
permitted under Section 6.03;
(o)     loans made by the Borrower to officers and employees of the Borrower or
its Restricted Subsidiaries, the proceeds of which are used to purchase
Borrower’s Equity Interests in an aggregate outstanding principal amount not to
exceed $10,000,000; and
(p)     to the extent permitted under Section 6.02, Borrower or any Restricted
Subsidiary may make (i) deposits in the ordinary course of business consistent
with past practices to secure the performance of operating leases and payment of
utility contracts, (ii) good faith deposits required in connection with
Permitted Acquisitions and joint ventures permitted under this Section 6.04 and
(iii) escrowed money for dispositions and Permitted Acquisitions to the extent
otherwise permitted hereunder.
SECTION 6.05.    [Intentionally Omitted].
SECTION 6.06.    Transactions with Affiliates. The Borrower will not, and will
not permit

67

--------------------------------------------------------------------------------



any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving consideration or payments in excess of $10,000,000, except
(a) on terms and conditions not less favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
Restricted Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.07, (d) transactions otherwise permitted by
Section 6.04 and (e) related party transactions described in Item 13 of the
Borrower’s Form 10 K filed October 20, 2011 and incorporating by reference Note
19 of Item 8 and the Information Statement filed in connection therewith (and
any extensions or renewals thereof so long as the Borrower or the applicable
Restricted Subsidiary incurs no additional material obligations thereunder).
This Section 6.06 shall not be deemed to restrict or prohibit:
(i)    the Borrower or any of its Subsidiaries from entering into or performing
any consulting, management or employment agreements or other compensation
agreements with a director, officer or employee of the Borrower or any of its
Subsidiaries;
(ii)    the Borrower or any of its Subsidiaries from entering into, making
payments pursuant to and otherwise performing an indemnification and
contribution agreement in favor of any Permitted Holder and each person who is
or becomes a director, officer, agent or employee of the Borrower or any of its
Subsidiaries, in respect of liabilities (A) arising under the Securities Act,
the Exchange Act and any other applicable securities laws or otherwise, in
connection with any offering of securities by the Borrower or any of its
Subsidiaries, (B) arising out of the fact that any indemnitee was or is a
director, officer, agent or employee of the Borrower or any of its Subsidiaries,
or is or was serving at the request of any such corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or enterprise or (C) to the fullest extent permitted by Delaware or other
applicable state law, arising out of any breach or alleged breach by such
indemnitee of his or her fiduciary duty as a director or officer of the Borrower
or any of its Subsidiaries; or
(iii)     any tax sharing agreement between or among the Borrower and its
Subsidiaries.
SECTION 6.07.    Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
(a)     the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,
(b)     Restricted Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests,
(c)     the Borrower and its Restricted Subsidiaries may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the Borrower and its Restricted
Subsidiaries,

68

--------------------------------------------------------------------------------



(d)     the Borrower may enter into, exercise its rights and perform its
obligations under Permitted Call Spread Swap Agreements,
(e)     the payment of any dividend within 60 days after the date of the
dividend, if at the date of declaration the dividend payment would have complied
with the provisions of Section 6.07(g),
(f)     the redemption, repurchase, retirement, defeasance or other acquisition
of any Capital Stock of the Borrower or a Restricted Subsidiary in exchange for,
or out of the net cash proceeds of the substantially concurrent sale (other than
to a Subsidiary) of, Capital Stock of the Borrower or such Restricted Subsidiary
(other than Disqualified Stock), and
(g)     the Borrower and its Restricted Subsidiaries may make additional
Restricted Payments so long as (i) no Default or Event of Default has occurred
and is continuing or would arise after giving effect (including pro forma
effect) thereto and (ii) the sum of (x) the aggregate amount of such Restricted
Payments and (y) the aggregate amount of all payments permitted by Section 6.09
made in respect of Subordinated Indebtedness does not exceed $50,000,000 in the
aggregate during any fiscal year of the Borrower; provided, that the foregoing
aggregate limitation for Restricted Payments set forth in this clause (g) shall
not apply so long as at the time of the making of any such Restricted Payment,
the Leverage Ratio is less than or equal to 2.25 to 1.00 both immediately before
and after giving effect (including pro forma effect) thereto.
SECTION 6.08.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to holders of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary; provided that
the foregoing shall not apply to:
(i)    conditions imposed by any law, rule or regulation, under any of the Loan
Documents or customary conditions on then-market terms (for the applicable
Indebtedness) under any Indebtedness permitted under Section 6.01 (so long as,
in the case of Indebtedness under Sections 6.01(b) or (j), the conditions
imposed by any such Indebtedness which constitutes extended, renewed or replaced
Indebtedness are not more restrictive than the applicable original
Indebtedness);
(ii)    conditions imposed by the holder of any Lien permitted by Section 6.02
with respect to the property purported to be encumbered by such Lien;
(iii)    other restrictions not otherwise permitted by this Section and listed
on Schedule 6.08;
(iv)    any agreement in effect at the time any Person becomes a Restricted
Subsidiary (and any extensions, renewals, or replacements thereof so long as any
restrictions and conditions in such extended, renewed or replaced agreement are
not more restrictive than the applicable original agreement);

69

--------------------------------------------------------------------------------



(v)    customary restrictions and conditions contained in agreements relating to
any sale or disposition of any asset or property pending such sale or
disposition; and
(vi)    customary restrictions and conditions in (A) organizational documents
(including joint venture agreements) and (B) agreements entered into by
non-wholly-owned Restricted Subsidiaries in connection with any Indebtedness
permitted under Section 6.01.
SECTION 6.09.    Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly voluntarily prepay, defease or
in substance defease, purchase, redeem, retire or otherwise acquire, in each
case, prior to the scheduled payment date, scheduled amortization date, due date
or maturity thereof, any Subordinated Indebtedness or any Indebtedness from time
to time outstanding under the Subordinated Indebtedness Documents; provided that
the Borrower and its Restricted Subsidiaries may voluntarily prepay, defease or
in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents so long as (i) no Default or Event
of Default has occurred and is continuing or would arise after giving effect
(including pro forma effect) thereto and (ii) the sum of (x) the aggregate
amount of all such prepayments, purchases, redemptions or other actions or
acquisitions and (y) the aggregate amount of all Restricted Payments permitted
to be made by Section 6.07(g) does not exceed $50,000,000 in the aggregate
during any fiscal year of the Borrower; provided, however, that the foregoing
aggregate limitation contained in this subclause (ii) shall not apply so long
as, at the time of the making of such prepayment, purchase, redemption or other
action or acquisition, the Leverage Ratio is less than or equal to 2.25 to 1.00
immediately after giving effect (including pro forma effect) thereto.
Furthermore, the Borrower will not, and will not permit any Restricted
Subsidiary to, amend the Subordinated Indebtedness Documents or any document,
agreement or instrument evidencing any Indebtedness incurred pursuant to the
Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement amends, modifies or adds any
provision thereof in a manner which (i) when taken as a whole, is materially
adverse to the Borrower, any Restricted Subsidiary and/or the Lenders or (ii) is
more onerous, when taken as a whole with any other applicable amendments,
modifications or supplements, than the existing applicable provision in the
Subordinated Indebtedness Documents. Notwithstanding the foregoing, this Section
6.09 shall not apply to any Indebtedness evidenced by Convertible Debt
Securities.
SECTION 6.10.    [Intentionally Omitted].
SECTION 6.11.    Financial Covenants.
(a)     Maximum Leverage Ratio. The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after February 29, 2012, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Restricted Subsidiaries on a consolidated basis, to be greater than 2.50 to
1.00.
(b)     Minimum Coverage Ratio. The Borrower will not permit the ratio (the
“Coverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after February 29, 2012, of (i) Consolidated EBITDAR to (ii)
Consolidated Interest Expense plus Consolidated Rent Expense, in each case for
the period of four (4) consecutive fiscal quarters ending with the end of such
fiscal quarter, all calculated for the Borrower and its Restricted Subsidiaries
on a consolidated basis, to be less than 1.75 to 1.00.

70

--------------------------------------------------------------------------------



(c)     Minimum Consolidated DOE Ratio. The Borrower will not permit the
Consolidated DOE Ratio for itself and its Subsidiaries regulated by the DOE,
determined as of the end of each of its fiscal years, to be less than 1.50 to
1.00.
SECTION 6.12.    Designation of Subsidiaries.
(a)     The chief financial officer of the Borrower, on behalf of the Borrower,
may, at any time from and after the Effective Date, designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance with the covenants set forth in Section 6.11 on
a pro forma basis, (iii) subject to Section 6.12(c) in connection with a Global
Unrestricted Re-Designation, if a Restricted Subsidiary is being designated as
an Unrestricted Subsidiary hereunder, such Restricted Subsidiary, together with
all other Unrestricted Subsidiaries as of such date of designation and
immediately after giving effect thereto, must not have contributed both (x)
greater than twenty percent (20%) of Consolidated Total Assets (but,
notwithstanding the definition of Consolidated Total Assets, calculated
inclusive of all Unrestricted Subsidiaries) and (y) greater than twenty percent
(20%) of Consolidated EBITDA (but, notwithstanding the definition of
Consolidated EBITDA, calculated inclusive of all Unrestricted Subsidiaries), as
of the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) (or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a), the most recent financial statements referred to in Section
3.04(a)) and (iv) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary on more than two (2) occasions if it was previously designated as an
Unrestricted Subsidiary (including any such designation as of the Effective
Date). The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by the
Borrower or the applicable Restricted Subsidiary therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or the
applicable Restricted Subsidiary’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower or the applicable Restricted Subsidiary in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s or such
Restricted Subsidiary’s Investment in such Subsidiary. Notwithstanding the
foregoing, neither University of Phoenix, Inc. nor any other Subsidiary holding
or conducting the University of Phoenix business shall be permitted to be an
Unrestricted Subsidiary.
(b)     Except for Apollo Global, a designation of a Restricted Subsidiary as an
Unrestricted Subsidiary shall automatically and unconditionally release such
Restricted Subsidiary from its guaranty of the Obligations (if any then exists)
and it shall no longer constitute a Subsidiary Guarantor. The Borrower may, at
its cost and expense, request that the Administrative Agent execute a separate
guaranty release instrument to further evidence any guaranty release effected by
this paragraph (b). The guarantee of the Obligations by Apollo Global executed
and delivered on the Effective Date shall continue to be effective
notwithstanding the designation of Apollo Global as an Unrestricted Subsidiary.
(c)     As of the Effective Date, the Borrower hereby designates Apollo Global
and each of its subsidiaries listed on Schedule 3.01 as an Unrestricted
Subsidiary. In the event Apollo Global and such subsidiaries are re-designated
as Restricted Subsidiaries (a “Global Restricted Designation”) and then
subsequently re-designated as Unrestricted Subsidiaries (a “Global Unrestricted
Re-Designation”), only any incremental increase in assets and EBITDA of Apollo
Global and its subsidiaries during the period from the

71

--------------------------------------------------------------------------------



Global Restricted Designation to the Global Unrestricted Re-Designation shall be
included in determining whether such Global Unrestricted Re-Designation is
permitted under Section 6.12(a)(iii) above.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;
(c)     any representation or warranty made or deemed made by or on behalf of
the Borrower or any Restricted Subsidiary in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in a material
respect when made or deemed made;
(d)     (i) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.09 or in Article VI or (ii) any Loan Document
shall for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or the Borrower or any Restricted Subsidiary takes
any action for the purpose of terminating, repudiating or rescinding any Loan
Document or any of its obligations thereunder;
(e)     the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of the Required
Lenders);
(f)     the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period);
(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any early or other
termination of an ASR

72

--------------------------------------------------------------------------------



Transaction, (iii) any redemption, repurchase, conversion or settlement with
respect to any Convertible Debt Security pursuant to its terms unless such
redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default or (iv)
any redemption, repurchase, conversion or settlement with respect to any
Convertible Debt Security pursuant to its terms unless such redemption,
repurchase, conversion or settlement results from a default thereunder or an
event of the type that constitutes an Event of Default;
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)     the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)     the Borrower or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)     one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (exclusive of amounts covered by creditworthy insurance
that has not denied coverage) shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment;
(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)     the Borrower or any Restricted Subsidiary shall have received notice
from a Governmental Authority of a final, non-appealable imposition of a fine,
liability, disallowance or other sanction based upon a failure to comply in any
material respect with any of the terms and provisions of any material license,
permit or regulation issued by the DOE or of any Governmental Authority, unless
the fine, liability disallowance or sanction imposed would not result in a
Material Adverse Effect; or
(n)     a Change in Control shall occur;

73

--------------------------------------------------------------------------------



then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall

74

--------------------------------------------------------------------------------



not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it in good faith to
be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent (so
long as no Event of Default has occurred and is continuing) of the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, with the consent (so long as no Event of Default has occurred and
is continuing) of the Borrower, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other

75

--------------------------------------------------------------------------------



Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.
ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Apollo Group, Inc., 4025 South Riverpoint
Parkway, Phoenix, Arizona 85040, Attention of Brian Swartz, Senior Vice
President and Chief Financial Officer (Telecopy No. (602) 383-5400; Telephone
No. (602) 557-1534; Email: brian.swartz@apollogrp.edu) and Scott Wenhold, Vice
President and Treasurer (Telecopy No. (602) 794-4845; Telephone No. (602)
557-7796; Email: scott.wenhold@apollogrp.edu);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street,
Chicago, IL 60603, Attention of Joyce King (Telecopy No. (888) 292-9533;
Telephone No. (312) 385-7025; Email: joyce.p.king@jpmchase.com, with a copy to:
jpm.agency.servicing.4@jpmchase.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of: The Manager, Loan & Agency Services
(Telecopy No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase
Bank, N.A., 2200 Ross Avenue, 3rd Floor, TX1-2903, Dallas, Texas 75201,
Attention of Gregory T. Martin (Telecopy No. (214) 965-2171);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Joyce King (Telecopy No. (888)
292-9533; Telephone No. (312) 385-7025; Email: joyce.p.king@jpmchase.com, with a
copy to: jpm.agency.servicing.4@jpmchase.com);
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn

76

--------------------------------------------------------------------------------



Street, Chicago, IL 60603, Attention of Joyce King (Telecopy No. (888) 292-9533;
Telephone No. (312) 385-7025; Email: joyce.p.king@jpmchase.com, with a copy to:
jpm.agency.servicing.4@jpmchase.com); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest (other than an increased rate
pursuant to Section 2.13(c)) thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, or alter the
manner in which payments or prepayments of principal, interest or other amounts
hereunder shall be applied as among the Lenders or Types of Loans, in each case,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision

77

--------------------------------------------------------------------------------



hereof specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) except to
the extent in connection with the disposition, merger, liquidation,
consolidation or other transfer of the Subsidiary Guarantor(s) to the extent
permitted hereunder, release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guaranty, without the
written consent of each Lender or (vii) change any provisions of Article X
without the written consent of each Lender; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one Class (but not the Lenders of any
other Class) may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite percentage of the affected Class of
Lenders.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
(d)     If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) to the extent not reflected in the purchase price paid by
such replacement Lender, the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one primary counsel (and one local counsel in each applicable jurisdiction) for
the Administrative Agent, in connection with the syndication and distribution
(including,

78

--------------------------------------------------------------------------------



without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one primary counsel (and one local
counsel in each applicable jurisdiction) for the Administrative Agent and the
Issuing Bank and one additional counsel for all of the Lenders (and additional
counsel as any Lender or group of Lenders reasonably determines are necessary in
light of actual or potential conflicts of interest or the availability of
different claims or defenses), in connection with the enforcement or protection
of its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)     The Borrower shall indemnify the Administrative Agent, the Issuing Bank,
each Syndication Agent, each Documentation Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence, willful misconduct or bad faith of such
Indemnitee or any of its Related Parties or (y) a material breach by such
Indemnitee of its express contractual obligations under the Loan Documents
pursuant to a claim made by the Borrower.
(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

79

--------------------------------------------------------------------------------



(d)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(e)     All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor supported by reasonable detail of
the amounts so demanded.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees, which assignee is an Eligible
Assignee and is not a Competitor, all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default described in paragraphs (a), (b), (h), (i) or (j) of Article
VII has occurred and is continuing, any other assignee;
(B) the Administrative Agent; and
(C) the Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
applicable Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the

80

--------------------------------------------------------------------------------



Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent,

81

--------------------------------------------------------------------------------



the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities, none of which is a
Competitor (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Commitments, Loans,
and other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under this Agreement) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.



82

--------------------------------------------------------------------------------



(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

83

--------------------------------------------------------------------------------



SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all of the Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender shall promptly notify the Borrower upon
exercising its right of set-off.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)     The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
(c)     Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)     Each of the parties hereto irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS

84

--------------------------------------------------------------------------------



AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (collectively, the “Lender Professionals”) (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) and each Lender shall be liable for any failures
of its respective Lender Professionals to maintain the confidentiality of the
Information, (b) to the extent requested by any regulatory authority (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case the Administrative
Agent, the Issuing Bank and such Lender agrees, to the extent practicable and
not prohibited by applicable law, to inform the Borrower promptly thereof prior
to disclosure), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower and the
Subsidiary Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Subsidiary Guarantors, which information includes the name and address
of the Borrower and the Subsidiary Guarantors and other information that will
allow such Lender to reasonably identify the Borrower and the Subsidiary
Guarantors in accordance with the Act.
SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in

85

--------------------------------------------------------------------------------



respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.15.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
ARTICLE X
COLLECTION ALLOCATION MECHANISM EXCHANGE
(a)     On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII, (ii) the principal
amount of each Revolving Loan and LC Disbursement denominated in a Foreign
Currency shall automatically and without any further action required, be
converted into Dollars determined using the Exchange Rates calculated as of the
CAM Exchange Date, equal to the Dollar Amount of such amount and on and after
such date all amounts accruing and owed to any Lender in respect of such
Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder and (iii) the Lenders shall automatically and without
further act be deemed to have made reciprocal purchases of interests in the
Specified Obligations such that, in lieu of the interests of each Lender in the
particular Specified Obligations that it shall own as of such date and
immediately prior to the CAM Exchange, such Lender shall own an interest equal
to such Lender's CAM Percentage in each Specified Obligation. Each Lender, each
Person acquiring a participation from any Lender as contemplated by Section
9.04, and the Borrower hereby consents and agrees to the CAM Exchange. The
Borrower and the Lenders agree from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it hereunder to the

86

--------------------------------------------------------------------------------



Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
(b)     As a result of the CAM Exchange, on and after the CAM Exchange Date, (i)
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Specified Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by paragraph
(c) below) and (ii) Section 2.17(e) shall not apply with respect to any Taxes
required to be withheld or deducted by the Borrower from or in respect of
payments hereunder to any Lender or the Administrative Agent that exceed the
Taxes the Borrower would have been required to withhold or deduct from or in
respect of payments to such Lender or the Administrative Agent had such CAM
Exchange not occurred.
(c)     In the event that, on or after the CAM Exchange Date, the aggregate
amount of the Specified Obligations shall change as a result of the making of an
LC Disbursement by the Issuing Bank that is not reimbursed by the Borrower, then
(i) each Lender shall, in accordance with Section 2.06(d), promptly purchase
from the Issuing Bank the Dollar equivalent of a participation in such LC
Disbursement in the amount of such Lender's Applicable Percentage of such LC
Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchase of participations therein by the
applicable Lenders, and the Lenders shall automatically and without further act
be deemed to have made reciprocal purchases of interests in the Specified
Obligations such that each Lender shall own an interest equal to such Lender’s
CAM Percentage in each of the Specified Obligations and (iii) in the event
distributions shall have been made in accordance with clause (i) of paragraph
(b) above, the Lenders shall make such payments to one another in Dollars as
shall be necessary in order that the amounts received by them shall be equal to
the amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM Exchange. Each such redetermination shall be
binding on each of the Lenders and their successors and assigns in respect of
the Specified Obligations held by such Persons and shall be conclusive absent
manifest error.
(d)     Nothing in this Article shall prohibit the assignment by any Lender of
interests in some but not all of the Specified Obligations held by it after
giving effect to the CAM Exchange; provided, that in connection with any such
assignment such Lender and its assignee shall enter into an agreement setting
forth their reciprocal rights and obligations in the event of a redetermination
of the CAM Percentages as provided in the immediately preceding paragraph (c).




[Signature Pages Follow]

87

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
APOLLO GROUP, INC.,
as the Borrower
 
 
By
/s/ Brian Swartz
 
Name: Brian Swartz
 
Title: Senior Vice President and Chief Financial Officer



JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent
 
 
By
/s/ Gregory T. Martin
 
Name: Gregory T. Martin
 
Title: Vice President



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Syndication Agent
 
 
By
/s/ Michael K. Walker
 
Name: Michael K. Walker
 
Title: Vice President



BANK OF AMERICA, N.A., as a Lender and as a Syndication Agent
 
 
By
/s/ David R. Barney
 
Name: David R. Barney
 
Title: Senior Vice President



U.S. BANK NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent
 
 
By
/s/ Blake Malia
 
Name: Blake Malia
 
Title: Vice President




Signature Page to Credit Agreement
Apollo Group, Inc.



--------------------------------------------------------------------------------





NATIONAL BANK OF ARIZONA, as a Lender and as a Documentation Agent
 
 
By
/s/ L.J. Willis
 
Name: L.J. Willis
 
Title: AVP



MORGAN STANLEY BANK, N.A., as a Lender and as a Documentation Agent
 
 
By
/s/ Sherrese Clarke
 
Name: Sherrese Clarke
 
Title: Authorized Signatory



BARCLAYS BANK PLC, as a Lender and as a Documentation Agent
 
 
By
/s/ David Barton
 
Name: David Barton
 
Title: Director



THE NORTHERN TRUST COMPANY, as a Lender
 
 
By
/s/ John Lascody
 
Name: John Lascody
 
Title: Vice President



BOKF, NA d/b/a Bank of Arizona
 
 
By
/s/ Christine A. Nowaczyk
 
Name: Christine A. Nowaczyk
 
Title: Senior Vice President






Signature Page to Credit Agreement
Apollo Group, Inc.



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
By
/s/ Shaheen Malik
 
Name: Shaheen Malik
 
Title: Vice President
 
 
By
/s/ Alex Verdone
 
Name: Alex Verdone
 
Title: Associate



E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender
 
 
By
/s/ Edward Chen
 
Name: Edward Chen
 
Title: VP & General Manager



MERIDIAN BANK, N.A., as a Lender
 
 
By
/s/ Frank J. Gorman
 
Name: Frank J. Gorman
 
Title: Executive Vice President



BANK OF TAIWAN, NEW YORK BRANCH, as a Lender
 
 
By
/s/ Kevin H. Hsieh
 
Name: Kevin H. Hsieh
 
Title: VP & General Manager






Signature Page to Credit Agreement
Apollo Group, Inc.



--------------------------------------------------------------------------------





SCHEDULE 2.01

COMMITMENTS
LENDER
DOLLAR TRANCHE COMMITMENT
MULTICURRENCY TRANCHE COMMITMENT
TOTAL COMMITMENT
JPMORGAN CHASE BANK, N.A.


$
34,426,229.51


$
65,573,770.49


$
100,000,000.00


WELLS FARGO BANK, NATIONAL ASSOCIATION
$
34,426,229.51


$
65,573,770.49


$
100,000,000.00


BANK OF AMERICA, N.A.
$
34,426,229.51


$
65,573,770.49


$
100,000,000.00


U.S. BANK NATIONAL ASSOCIATION
$
22,377,049.18


$
42,622,950.82


$
65,000,000.00


NATIONAL BANK OF ARIZONA
$
17,213,114.75


$
32,786,885.25


$
50,000,000.00


MORGAN STANLEY BANK, N.A.
$
17,213,114.75


$
32,786,885.25


$
50,000,000.00


BARCLAYS BANK PLC
$
17,213,114.75


$
32,786,885.25


$
50,000,000.00


THE NORTHERN TRUST COMPANY
$
12,049,180.33


$
22,950,819.67


$
35,000,000.00


BOKF, NA d/b/a BANK OF ARIZONA
$
12,049,180.33


$
22,950,819.67


$
35,000,000.00


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$
5,163,934.43


$
9,836,065.57


$
15,000,000.00


E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
$
10,000,000.00


$
—


$
10,000,000.00


MERIDIAN BANK, N.A.
$
3,442,622.95


$
6,557,377.05


$
10,000,000.00


BANK OF TAIWAN, NEW YORK BRANCH
$
5,000,000.00


$
—


$
5,000,000.00


TOTAL COMMITMENTS
$
225,000,000


$
400,000,000


$
625,000,000












--------------------------------------------------------------------------------



SCHEDULE 2.02


MANDATORY COST




1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)
in relation to a Loan in Pounds Sterling:

AB + C(B - D) + E x 0.01
per cent. per annum
100 - (A + C)

(b)
in relation to a Loan in any currency other than Pounds Sterling:

E x 0.01
per cent. per annum
300

Where:
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.




--------------------------------------------------------------------------------



C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

(c)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

(f)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

(h)
“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Loan Documents.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages




--------------------------------------------------------------------------------



(i.e. 5 per cent. will be included in the formula as 5 and not as 0.05). A
negative result obtained by subtracting D from B shall be taken as zero. The
resulting figures shall be rounded to four decimal places.
7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a)
the jurisdiction of its Facility Office; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10.
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant




--------------------------------------------------------------------------------



Lenders, determine and notify to all parties hereto any amendments which are
required to be made to this Schedule 2.02 in order to comply with any change in
law, regulation or any requirements from time to time imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.





--------------------------------------------------------------------------------



SCHEDULE 2.06


EXISTING LETTERS OF CREDIT


Letter of Credit No. L5LS-947363 issued by JPMorgan Chase Bank, N.A. for the
account of Apollo Group, Inc. in favor of JPMorgan Chase Bank N.A., London
Branch, dated as of July 11, 2011, in an amount of GBP 3,200,000, as amended.







--------------------------------------------------------------------------------



SCHEDULE 3.01


SUBSIDIARIES




 
Name


State/Jurisdiction of Incorporation


Owner




Ownership Percentage
Material Domestic Sub?




Restricted (R) / Unrestricted (UR)


1.
Apollo Development Corp.
Arizona
Apollo Group, Inc.
100%
No
R
2.
Riverpoint Lots 1/3/5, LLC
Arizona
Apollo Group, Inc.
100%
No
R
3.
Riverpoint Lot 2, LLC
Arizona
Apollo Group, Inc.
100%
No
R
4.
Apollo Group China, LLC
Arizona
Apollo Group, Inc.
100%
No
R
5.
Apollo Education Services, LLC
Delaware
Apollo Group, Inc.
100%
No
R
6.
The College for Financial Planning Institutes Corporation
Arizona
Apollo Group, Inc.
100%
No
R
7.
The College for Financial Planning, Inc.
Arizona
The College for Financial Planning Institutes Corporation
100%
No
R
8.
Institute for Professional Development
California
Apollo Group, Inc.
100%
No
R
9.
Carnegie Learning, Inc.
Pennsylvania
Apollo Group, Inc.
100%
No
R
10.
The University of Phoenix, Inc.
Arizona
Apollo Group, Inc.
100%
Yes
R
11.
Global Education Partner, Inc.
Arizona
The University of Phoenix, Inc.
100%
No
R
12.
International Education Partner, Inc.
Arizona
The University of Phoenix, Inc.
100%
No
R




--------------------------------------------------------------------------------



13.
University of Phoenix International, CV
Netherlands
The University of Phoenix, Inc.


International Education Partner, Inc.


Global Education Partner, Inc.
80%




10%




10%
No
R
14.
University of Phoenix Europe, B.V.
Netherlands
University of Phoenix International, CV
100%
No
R
15.
Apollo Canada Holding Company
Arizona
The University of Phoenix, Inc.
100%
No
R
16.
University of Phoenix, ULC
Canada
Apollo Canada Holding Co.
100%
No
R
17.
University of Phoenix-Michigan, Inc.
Michigan
The University of Phoenix, Inc.
100%
No
R
18.
Apollo Global, Inc.
Delaware
Apollo Group, Inc.
85.6%1
No
UR
19.
Apollo Global Dutch GP, LLC
Delaware
Apollo Global, Inc.
100%
No
UR
20.
Helios International (Netherlands), C.V.
Netherlands
Apollo Global, Inc.


Apollo Global Dutch GP, Inc.
99.9%


0.1%
No
UR
21.
Apollo Global Dutch Coop, LLC
Delaware
Helios International (Netherlands), C.V.
100%
No
UR
22.
Apollo Global Singapore Holdings Pte. Ltd
Singapore
Cooperatieve Apollo Global Netherlands, U.A.
100%
No
UR
23.
Cooperative Apollo Global Netherlands, U.A.
Netherlands
Helios International (Netherlands), C.V.


Apollo Global Dutch COOP, LLC
99.9%




0.1%
No
UR
 1Common Series A Voting stock at $0.001 par 100% held by Apollo Group, Inc.;
Common Series B Voting stock at $0.001 par 100% held by other Persons that are
not Affiliates.




--------------------------------------------------------------------------------



24.
Apollo Global Chile, S.A.
Chile
Cooperatieve Apollo Global Netherlands, U.A.


Apollo Global, Inc.
99.9%




0.1%
No
UR
25.
Instituto Superior de Artes y Ciencias de la Communicacion S.A.
Chile
Apollo Global Chile, S.A.


Cooperatieve Apollo Global Netherlands U.A.
99.9%


0.00001%
No
UR
26.
Universidad de Artes, Ciencias y Communicacion (UNIACC)
Chile
Apollo Global Chile, S.A.


Instituto Superior de Artes y Ciencias de la Communicacion S.A.


Apollo Global Dutch COOP, LLC
Member2


Member




Member
No
UR
27.
Apollo Chile Comunicaciones, Limitada
Chile
Apollo Global Chile, S.A
Cooperatieve Apollo Global Netherlands, U.A.
99%


1%


No
UR
28.
Sociedad de Transportes Trans-Guil Ltda.
Chile
Apollo Global Chile, S.A.


Cooperatieve Apollo Global Netherlands, U.A.
99%


1%


No
UR
29.
Apollo Global Mexico S. de R.L. de C. V.
Mexico
Cooperatieve Apollo Global Netherlands, U.A.


Apollo Global, Inc.
99.997%




0.003%
No
UR
2 UNIACC is a non-profit entity, the members of which share equal rights without
specified ownership percentages.




--------------------------------------------------------------------------------



30.




Apollo Global Mexico Sub, S. de R.L. de C.V.
Mexico
Apollo Global Mexico, S. de R.L. de C.V.


Instituto Superior de Artes y Ciencias de la Communicacion S.A.
99.9999%




0.0001%
No
UR
31.
Universidad Latinoamericana, S.C.
Mexico
Apollo Global Mexico Sub, S. de R.L. de C.V.


Apollo Global Mexico, S. de R.L. de C.V.
99.99%




0.01%
No
UR
32.
Apollo UK Acquisition Company Limited
United Kingdom
Apollo Global, Inc.
100%
No
UR
33.
BPP Holdings Limited
United Kingdom
Apollo UK Acquisition Company Limited
100%
No
UR
34.
BPP China Limited
Hong Kong
BPP Holdings Limited
100%
No
UR
35.
BPP Consultancy (Shanghai) Co. Ltd.
China
BPP China Limited
100%
No
UR
36.
BPP Services Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
37.
BPP Learning Media Ltd.
United Kingdom
BPP Services Ltd.
100%
No
UR
38.
BPP Professional Education Ltd
United Kingdom
BPP Services Ltd.
100%
No
UR
39.
BPP Actuarial Education Ltd.
United Kingdom
BPP Holdings Limited
59.2%3
No
UR
40.
BPP Professional Education Inc.
Delaware
BPP Actuarial Education Ltd.
100%
No
UR
41.
Actuarial Education Company Ltd.
United Kingdom
BPP Actuarial Education Ltd.
99%4
No
UR
42.
BPP University College of Professional Studies Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
3Ordinary Shares of 0.01p each
4Ordinary Shares of 0.01p each




--------------------------------------------------------------------------------



43.
Mander Portman Woodward Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
44.
BPP Cambridge Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
45.
BPP Croydon Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
46.
BPP Glasgow Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
47.
BPP Liverpool Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
48.
BPP Maidstone Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
49.
BPP Notthingham Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
50.
BPP Wales Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
51.
BPP Hyperion Training Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
52.
BPP Newcastle Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
53.
Malpas Flexible Learning Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
54.
Lingaurama Alton PLC
United Kingdom
BPP Holdings Limited
100%
No
UR
55.
EQL International Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
56.
BPP CPD Courses Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
57.
BPP Dublin Ltd.
Ireland
BPP Holdings Limited
100%
No
UR
58.
BPP Publishing (Ireland) Ltd.
Ireland
BPP Dublin Ltd.
100%
No
UR
59.
BPP Offshore Group Ltd.
Jersey
BPP Holdings Limited
100%
No
UR
60.
BPP (Cl) Ltd.
Jersey
BPP Offshore Group Ltd.
100%
No
UR
61.
Happy Café Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
62.
Hyperion B.V.
Netherlands
BPP Holdings Limited
100%
No
UR
63.
BPP International Ltd.
United Kingdom
BPP Holdings Limited
100%
No
UR
64.
BPP Professional Education EOOD
Bulgaria
BPP International Ltd.
100%
No
UR
65.
BPP International Investments Limited
United Kingdom
BPP International Ltd.
100%
No
UR
66.
BPP Professional Education SP Z.o.o.
Poland
BPP International Investments Limited
100%
No
UR




--------------------------------------------------------------------------------



67.
Business Training Romania Srl
Romania
BPP International Ltd.
100%
No
UR
68.
BPP Ceska Republica S.R.O.
Czech Republic
BPP International Ltd.
100%
No
UR
69.
BPP International Limited Fiokelpe
Hungary
BPP International Ltd.
100%
No
UR
70.
BPP International Limited Organizacna Zlozka
Slovakia
BPP International Ltd
100%
No
UR
71.
BPP Netherlands BV
Netherlands
BPP Holdings Limited
100%
No
UR
72.
St. Opleiding instituut Brabant O.I.B.
Netherlands
BPP Netherlands B.V.
100%
No
UR
73.
St. Hoger Onderwijs Markus Veerbeek Opleidigen
Netherlands
BPP Netherlands B.V.
100%
No
UR
74.
St. Hogeschool Praehep Bedrijfs-administratie
Netherlands
BPP Netherlands B.V.
100%
No
UR
75.
St. Hoger Ond. Europort Business School
Netherlands
BPP Netherlands B.V.
100%
No
UR
76.
St. Opleiding instituut Bergen op Zoom
Netherlands
BPP Netherlands B.V.
100%
No
UR
77.
Western International University, Inc.
Arizona
Apollo Global, Inc.
100%
No
UR
78.
Apollo Investments, Inc.
Arizona
Apollo Group, Inc.
100%
No
R
79.
Apollo NB Holding Company
Arizona
Apollo Group, Inc.
100%
No
R
80.
Meritus University, ULC
Canada
Apollo NB Holding Company
100%
No
R
81.
Aptimus, Inc.
Washington
Apollo Group, Inc.
100%
No
R
82.
High Voltage Interactive LLC
Washington
Aptimus, Inc.
100%
No
R





As of the Effective Date, there are no Material Foreign Subsidiaries.









--------------------------------------------------------------------------------



SCHEDULE 3.06(b)


LITIGATION5 


1.
Securities Class Action (Policeman’s Annuity and Benefit Fund of Chicago)

a.
In re Apollo Group, Inc. Securities Litigation

2.
Securities Class Action (Apollo Institutional Investors Group)

a.
In re Apollo Group, Inc. Securities Litigation

3.
Securities Class Action (Teamsters Local 617 Pensions and Welfare Funds)

a.
Teamsters Local 617 Pension & Welfare Funds v. Apollo Group, Inc. et al

4.
Incentive Compensation False Claims Act Lawsuit

a.
USA and State of California ex rel. Hogget and Good v. University of Phoenix, et
al

5.
Patent Infringement Litigation

a.
Digital Vending Services International, LLC vs. The University of Phoenix, et al

6.
Adoma Wage and Hour Class Action

a.
Adoma et al. v. University of Phoenix, et al

7.
Shareholder Derivative Actions and Demand Letters

a.
Himmel v. Bishop, et al

b.
Smith v. Sperling, et al

8.
K.K. Modi Investment and Financial Services Pvt. Ltd.

a.
K.K. Modi Investment and Financial Services Pvt. Ltd v. Apollo International,
et  al

9.
Attorney General Investigations

a.
State of Florida

i.
On October 22, 2010, University of Phoenix received notice that the State of
Florida Office of the Attorney General in Fort Lauderdale, Florida had commenced
an investigation into possible unfair and deceptive trade practices associated
with certain alleged practices of University of Phoenix.

b.
State of Massachusetts

i.
On May 13, 2011, University of Phoenix received a Civil Investigative Demand
from the State of Massachusetts Office of the Attorney General.

c.
State of Delaware

i.
On August 3, 2011, University of Phoenix received a subpoena from the Attorney
General of the State of Delaware to produce detailed information regarding
University of Phoenix students residing in Delaware.























5Descriptions of the litigation matters listed on this Schedule 3.06(b) are
available in the Borrower's most recent Form 10-K filed with the Securities and
Exchange Commission on October 20, 2011.



--------------------------------------------------------------------------------



SCHEDULE 6.01


EXISTING INDEBTEDNESS


Carnegie Learning Inc. Standby Letter of Credit Agreements


Standby Letter of Credit Agreement, dated October 28, 2009, between First
National Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the
Standby Letter of Credit issued in favor of Allegheny Casualty Company in the
amount of $15,000.
Standby Letter of Credit Agreement, dated November 19, 2009, between First
National Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the
Standby Letter of Credit issued in favor of Allegheny Casualty Company in the
amount of $10,000.
Standby Letter of Credit Agreement, dated December 28, 2009, between First
National Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the
Standby Letter of Credit issued in favor of Bluestone Agency, Inc. in the amount
of $10,000.
Standby Letter of Credit Agreement, dated February 22, 2010, between First
National Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the
Standby Letter of Credit issued in favor of Bluestone Agency, Inc. in the amount
of $5,000.
Standby Letter of Credit Agreement, dated March 25, 2010, between First National
Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the Standby
Letter of Credit issued in favor of Bluestone Agency, Inc. in the amount of
$3,000.
Standby Letter of Credit Agreement, dated June 6, 2010, between First National
Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the Standby
Letter of Credit issued in favor of Bluestone Agency, Inc. in the amount of
$5,000.
Standby Letter of Credit Agreement, dated August 18, 2010, between First
National Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the
Standby Letter of Credit issued in favor of Frick Lender Associates, LP in the
amount of $32,465.
Standby Letter of Credit Agreement, dated February 17, 2011, between First
National Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the
Standby Letter of Credit issued in favor of Bluestone Agency, Inc. in the amount
of $10,000.
Standby Letter of Credit Agreement, dated March 17, 2011, between First National
Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the Standby
Letter of Credit issued in favor of Bluestone Agency, Inc. in the amount of
$164,950.65.
Standby Letter of Credit Agreement, dated March 7, 2012, between First National
Bank of Pennsylvania and Carnegie Learning, Inc. with respect to the Standby
Letter of Credit issued in favor of Bluestone Agency, Inc. in the amount of
$5,000.
The obligations of Carnegie Learning, Inc. under the foregoing agreements are
evidenced by the



--------------------------------------------------------------------------------



following Promissory Notes:
Promissory Note, made by Carnegie Learning, Inc. in favor of First National Bank
of Pennsylvania dated March 6, 2012, in the principal amount of $345,415.65.


Promissory Note, made by Carnegie Learning, Inc. in favor of First National Bank
of Pennsylvania dated March 7, 2012 in the amount of principal amount of $5,000.


Additional Standby Letter of Credit Agreements and associated Promissory Notes
to be entered into by Carnegie Learning, Inc. in the ordinary course of business
and consistent with past practice.




Universidad Latinoamericana, S.C. Term Loan Guaranty


Guaranty dated as of September 12, 2008 by Apollo Group, Inc. in favor of
JPMorgan Chase Bank, N.A. pursuant to which Apollo Group, Inc. guaranteed the
obligations of Universidad Latinoamericana, S.C. under that certain Amended and
Restated Promissory Note dated September 14, 2011 in an amount of
MXN 112,475,000 by Universidad Latinoamericana, S.C. in favor of JPMorgan Chase
Bank, N.A. and that certain Promissory Note dated September 14, 2011 in an
amount of up to MXN 19,000,000 by Universidad Latinoamericana, S.C. in favor of
JPMorgan Chase Bank, N.A.




BPP Holdings Limited Term and Revolving Facility and Merchant Services Guaranty


Guaranty and Indemnity Agreement, dated as of December 20, 2011, by Apollo
Group, Inc. in favor of Barclays Bank PLC, pursuant to which Apollo Group, Inc.
guaranteed the obligations of BPP Holdings Limited under (i) that certain Term
and Revolving Facility Agreement dated as of August 16, 2010 between BPP
Holdings Limited and Barclays Bank PLC and (ii) that certain agreement for the
provision of merchant acquisition services dated as of June 9, 2011, between BPP
Holdings Limited and Barclays Bank PLC and associated documents.




Carnegie Mellon University Technology Assignment and License Agreement


Technology Assignment and License Agreement dated as of August 2, 2011 by and
between Apollo Group, Inc., Carnegie Mellon University and Carnegie Learning,
Inc. pursuant to which Apollo Group, Inc. acquired certain technology for
$21,500,000, payable over the course of ten years according to the terms
therein.




Capital Leases


Various capital leases entered into with Cisco Systems Capital Corporation, Banc
of America Leasing & Capital, LLC, Winthrop Resources Corporation and Hitachi
Data Systems Credit Corporation, respectively, with a total gross value of
$51,433,725.59 as of the Effective Date.









--------------------------------------------------------------------------------



SCHEDULE 6.02


EXISTING LIENS


Carnegie Learning, Inc. granted a security interest in deposit account at First
National Bank of Pennsylvania to First National Bank of Pennsylvania pursuant to
that certain Assignment of Deposit Account Agreement dated as of March 6, 2012
to secure its obligations under the Promissory Notes issued in favor of First
National Bank of Pennsylvania as described on Schedule 6.01.


In September 2011, Apollo Group, Inc. entered into an agreement in principle
with the plaintiffs in the lawsuit In re Apollo Group, Inc. Securities
Litigation (Policeman’s Annuity and Benefit Fund of Chicago) to settle for a
payment by Apollo Group, Inc. of $145,000,000. Apollo Group, Inc. has placed
these funds into a common fund account pending final court approval of such
settlement.


The Capital Leases listed on Schedule 6.01 are incorporated into this Schedule
by reference









--------------------------------------------------------------------------------



SCHEDULE 6.04


EXISTING INVESTMENTS


Walden VC II, L.P.
•
Ownership Interest as of December 31, 2011:        2.4493%

•
Capital Account Balance as of December 31, 2011:    $1,528,671



Investments in auction rate securities owned by Apollo Group, Inc. as of the
Effective Date.

















--------------------------------------------------------------------------------



SCHEDULE 6.08


RESTRICTIVE AGREEMENTS




The Capital Leases listed on Schedule 6.01 are incorporated into this Schedule
by reference


Apollo Group, Inc. entered into a Guaranty and Indemnity Agreement, dated as of
December 20, 2011 (the “BPP Guaranty”), guaranteeing the obligations of its
Subsidiary, BPP Holdings Limited, under that certain Term and Revolving Facility
Agreement dated as of August 16, 2010 between BPP Holdings Limited and Barclays
Bank PLC and that certain agreement for the provision of merchant acquisition
services dated as of June 9, 2011, between BPP Holdings Limited and Barclays
Bank PLC and associated documents. Under the terms of the BPP Guaranty, the
Borrower and its subsidiaries are permitted to create, incur, assume or permit
to exist any Lien on any of their respective assets to secure the Obligations
only if, contemporaneously therewith, effective provision is made to secure the
obligations of the Borrower and its subsidiaries under the BPP Guaranty with
Liens on such assets, in favor of the Lenders defined therein, equally and
ratably with the Obligations secured by any such Lien.  While this provision is
a customary condition permitted under Section 6.08(i), the Borrower is providing
this information solely as a convenience to the Administrative Agent and the
Lenders.







--------------------------------------------------------------------------------



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1
Assignor:
 
 
 
 
 
 
 
 
2
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
 
 
3
Borrower(s):
Apollo Group, Inc.
 
 
 
 
4
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5
Credit Agreement:
The Credit Agreement dated as of April 18, 2012 among Apollo Group, Inc., the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto



6.
Assigned Interest:

1 Select as applicable



--------------------------------------------------------------------------------



Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:

Consented to and Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
[Consented to:]4
 
 
 
APOLLO GROUP, INC.
 
 
 
By:
 
 
 
 
Title:
 
 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Dollar
Tranche Commitment” or “Multicurrency Tranche Commitment”).
3 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy



--------------------------------------------------------------------------------



shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.





--------------------------------------------------------------------------------



EXHIBIT B-1

FORM OF OPINION OF ALSTON & BIRD LLP
[Attached]







--------------------------------------------------------------------------------



EXHIBIT B-2


FORM OF OPINION OF QUARLES & BRADY LLP


[Attached]











--------------------------------------------------------------------------------



EXHIBIT C


FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 18, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Apollo Group, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Dollar Tranche
Commitment and/or its Multicurrency Tranche Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate [Dollar Tranche Commitments] [and the
aggregate] [Multicurrency Tranche Commitments] pursuant to such Section 2.20;
and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its [Dollar Tranche
Commitment] [and its] Multicurrency Tranche Commitment] under the Credit
Agreement by executing and delivering to the Borrower and the Administrative
Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
[1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Dollar Tranche Commitment increased by $[__________], thereby making
the aggregate amount of its total Dollar Tranche Commitments equal to
$[__________].]
[1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Multicurrency Tranche Commitment increased by $[__________], thereby
making the aggregate amount of its total Multicurrency Tranche Commitments equal
to $[__________].]
2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.



--------------------------------------------------------------------------------



5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]



By:____________________________________
Name:
Title:



Accepted and agreed to as of the date first written above:


APOLLO GROUP, INC.




By:______________________________________
Name:
Title:


Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:______________________________________
Name:
Title:






--------------------------------------------------------------------------------



EXHIBIT D


FORM OF AUGMENTING LENDER SUPPLEMENT


AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of April 18, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Apollo Group, Inc. (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Dollar Tranche Commitment of
$[__________]] [and a] [Multicurrency Tranche Commitment of $[__________]].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]



--------------------------------------------------------------------------------



4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
 

By:                             
Name:
Title:



Accepted and agreed to as of the date first written above:


APOLLO GROUP, INC.




By:_____________________________________
Name:
Title:


Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:_____________________________________
Name:
Title:





--------------------------------------------------------------------------------



EXHIBIT E

LIST OF CLOSING DOCUMENTS


APOLLO GROUP, INC.


CREDIT FACILITIES


April 18, 2012


LIST OF CLOSING DOCUMENTS1 


A.    LOAN DOCUMENTS


1.
Credit Agreement (the “Credit Agreement”) by and among Apollo Group, Inc., an
Arizona corporation (the “Borrower”), the institutions from time to time parties
thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $625,000,000.



SCHEDULES


Schedule 2.01        --    Commitments
Schedule 2.02        --    Mandatory Cost
Schedule 2.06        --    Existing Letters of Credit
Schedule 3.01        --    Subsidiaries
Schedule 3.06(b)    --    Litigation
Schedule 6.01         --    Existing Indebtedness
Schedule 6.02         --    Existing Liens
Schedule 6.04        --    Existing Investments
Schedule 6.08        --    Restrictive Agreements


EXHIBITS


Exhibit A        --    Form of Assignment and Assumption
Exhibit B-1        --    Form of Opinion of Alston & Bird LLP
Exhibit B-2        --    Form of Opinion of Quarles & Brady LLP
Exhibit C        --    Form of Increasing Lender Supplement
Exhibit D        --    Form of Augmenting Lender Supplement
Exhibit E        --    List of Closing Documents
Exhibit F        --    Form of Subsidiary Guaranty
Exhibit G        --    Form of Compliance Certificate


2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

1Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower's counsel.



--------------------------------------------------------------------------------



3.
Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.





B. CORPORATE DOCUMENTS


4.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.



5.
Good Standing Certificate for each Loan Party from the Secretary of State of the
jurisdiction of its organization.





C. OPINIONS


6.     Opinion of Alston & Bird LLP, counsel for the Loan Parties.


7.    Opinion of Quarles & Brady LLP, counsel for the Loan Parties.




D. CLOSING CERTIFICATES AND MISCELLANEOUS


8.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.    



9.
Termination Letter in respect of the Existing Credit Agreement.








--------------------------------------------------------------------------------



EXHIBIT F


FORM OF SUBSIDIARY GUARANTY


GUARANTY


THIS GUARANTY (this “Guaranty”) is made as of April 18, 2012, by and among each
of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto in the form attached as Annex I, the “Guarantors”) in favor
of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations (as defined below), under the Credit Agreement referred
to below.


WITNESSETH


WHEREAS, Apollo Group, Inc., an Arizona corporation (the “Borrower”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”), have entered into a certain Credit Agreement dated as
of April 18, 2012 (as the same may be amended, modified, supplemented and/or
restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrower;


WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all the
Guaranteed Obligations (as defined below and subject to the limitations set
forth herein); and


WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Guaranteed
Obligations of the Borrower (as defined below and subject to the limitations set
forth herein);


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.


SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit) that:


(A) It is a corporation, partnership, limited liability company or other entity
duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation, organization or
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority could not reasonably



--------------------------------------------------------------------------------



be expected to have a Material Adverse Effect.


(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.


(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
material instrument or material agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its property, is
bound, or (ii) conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on its property
pursuant to the terms of, any such indenture, instrument or agreement (other
than any Loan Document). No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it, is
required to be obtained by it in connection with the execution, delivery and
performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty.


In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrower to,
fully comply with those covenants and agreements of the Borrower applicable to
such Guarantor set forth in the Credit Agreement.


SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of the Obligations, including, without limitation, (i) the principal
of and interest on each Loan made to the Borrower pursuant to the Credit
Agreement, (ii) any obligations of the Borrower to reimburse LC Disbursements
(“Reimbursement Obligations”), (iii) all obligations of the Borrower owing to
any Lender or any Affiliate of any Lender under any Swap Agreement or Banking
Services Agreement and (iv) all other amounts payable by the Borrower or any of
its Subsidiaries under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Upon (x) the failure by the Borrower or
any of its Affiliates, as applicable, to pay punctually any Guaranteed
Obligation, and (y) such failure continuing beyond any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay any such Guaranteed Obligation at the place and in the manner
specified in the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or the relevant Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.
Notwithstanding the foregoing or anything else contained in this Guaranty to the
contrary, the maximum



--------------------------------------------------------------------------------



amount of Guaranteed Obligations for which Apollo Global shall be liable
hereunder at any time shall not exceed the aggregate outstanding amount of
intercompany debt owing by Apollo Global to the Borrower at such time.


SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:


(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;


(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;


(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof;


(D) any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;


(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;


(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, or any other invalidity or unenforceability relating to or against the
Borrower or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement, any Swap Agreement, any Banking Services
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
the Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;


(G) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101



--------------------------------------------------------------------------------



et seq.) (the “Bankruptcy Code”), of the application of Section 1111(b)(2) of
the Bankruptcy Code;


(H) any borrowing by the Borrower, as debtor-in-possession, under Section 364 of
the Bankruptcy Code;


(I) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;


(J) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or


(K) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.


SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired. If at any time any payment of
the principal of or interest on any Loan, any Reimbursement Obligation or any
other amount payable by the Borrower or any other party under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, each of
the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated, but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.


SECTION 6. General Waivers; Additional Waivers.


(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.


(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:


(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;



--------------------------------------------------------------------------------





(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice of any adverse change in the financial condition of the Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;


(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;


(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future sufficiency, validity, or
enforceability of the Guaranteed Obligations; (c) any defense such Guarantor has
to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Guaranteed Obligations’ rights or remedies against the
other Guarantors; the alteration by the Administrative Agent and the other
Holders of Guaranteed Obligations of the Guaranteed Obligations; any discharge
of the other Guarantors’ obligations to the Administrative Agent and the other
Holders of Guaranteed Obligations by operation of law as a result of the
Administrative Agent’s and the other Holders of Guaranteed Obligations’
intervention or omission; or the acceptance by the Administrative Agent and the
other Holders of Guaranteed Obligations of anything in partial satisfaction of
the Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and


(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.





--------------------------------------------------------------------------------



SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.


(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, each of the
Guarantors (i) hereby subordinates its right of subrogation with respect to such
Guaranteed Obligations to the indefeasible payment in full in cash of the
Guaranteed Obligations and (ii) hereby agrees that it shall not enforce any
right to enforce any remedy which the Holders of Guaranteed Obligations, the
Issuing Bank or the Administrative Agent now have or may hereafter have against
the Borrower, any endorser or any guarantor of all or any part of the Guaranteed
Obligations or any other Person. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Guaranteed Obligations and shall
not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Guaranteed Obligations and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 7(A).


(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations of
such Guarantor, due or to become due, until such Guaranteed Obligations shall
have first been fully paid and satisfied (in cash). Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Guarantor upon or with respect to the Intercompany Indebtedness after
any Insolvency Event and prior to the satisfaction of all of the Guaranteed
Obligations and the termination of all financing arrangements pursuant to any
Loan Document among the Borrower and the Holders of Guaranteed Obligations, such
Guarantor shall receive and hold the same in trust, as trustee, for the benefit
of the Holders of Guaranteed Obligations and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Holders of Guaranteed
Obligations, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Holders of Guaranteed
Obligations. If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative



--------------------------------------------------------------------------------



Agent or any of its officers or employees is irrevocably authorized to make the
same. Each Guarantor agrees that until the Guaranteed Obligations (other than
the contingent indemnity obligations) have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document among the
Borrower and the Holders of Guaranteed Obligations have been terminated, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent) any claim any such Guarantor has or may have against any Obligor.


SECTION 8. Contribution with Respect to Guaranteed Obligations.


(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.


(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.


(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.


(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.


(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.


SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations



--------------------------------------------------------------------------------



hereunder pursuant to the preceding sentence, it is the intention of the parties
hereto that any rights of subrogation, indemnification or contribution which
such Guarantor may have under this Guaranty, any other agreement or applicable
law shall be taken into account.


SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.


SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Borrower at the address of the
Borrower set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.


SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.


SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.


SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.


SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.


(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE



--------------------------------------------------------------------------------



NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL UNAPPEALABLE JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(B) WAIVER OF JURY TRIAL. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
HOLDER OF GUARANTEED OBLIGATIONS HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR,
THE ADMINISTRATIVE AGENT AND EACH HOLDER OF GUARANTEED OBLIGATIONS (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(C)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(D) EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.





--------------------------------------------------------------------------------



(E) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.


SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.


SECTION 18. Taxes, Expenses of Enforcement, etc.


(A) Taxes.


(i) All payments by any Guarantor to or for the account of any Lender, the
Issuing Bank, the Administrative Agent or any other Holder of Guaranteed
Obligations hereunder or under any promissory note or application for a Letter
of Credit shall be made free and clear of and without deduction for any and all
Indemnified Taxes and Other Taxes. If any Guarantor shall be required by law to
deduct any Indemnified Taxes and Other Taxes from or in respect of any sum
payable hereunder to any Lender, the Issuing Bank, the Administrative Agent or
any other Holder of Guaranteed Obligations, (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 18(A)) such
Lender, the Issuing Bank, the Administrative Agent or any other Holder of
Guaranteed Obligations (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (b) such Guarantor
shall make such deductions, (c) such Guarantor shall pay the full amount
deducted to the relevant authority in accordance with applicable law and (d)
such Guarantor shall furnish to the Administrative Agent the original or a
certified copy of a receipt issued by the applicable Governmental Authority
evidencing payment thereof (or other evidence of such payment reasonably
satisfactory to the Administrative Agent) within thirty (30) days after such
payment is made.


(ii) In addition, the Guarantors hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any promissory note
or application for a Letter of Credit or from the execution or delivery of, or
otherwise with respect to, this Guaranty or any promissory note or application
for a Letter of Credit (“Other Taxes”).


(iii) The Guarantors hereby agree to indemnify the Administrative Agent, the
Issuing Bank, each Lender and any other Holder of Guaranteed Obligations for the
full actual amount of Indemnified Taxes or Other Taxes (including, without
limitation, any Indemnified Taxes or Other Taxes imposed on amounts payable
under this Section 18(A)) paid by the Administrative Agent, the Issuing Bank,
such Lender or such other Holder of Guaranteed Obligations and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within thirty (30) days of
the date the Administrative Agent, the Issuing Bank, such Lender or such other
Holder of Guaranteed Obligations makes demand therefor.





--------------------------------------------------------------------------------



(iv) By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(e) of the Credit Agreement, to the extent applicable thereto.


(v) By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.


(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of one primary counsel (and one local counsel in each
applicable jurisdiction) for the Administrative Agent and one additional counsel
for all the other Holders of Guaranteed Obligations, and additional counsel as
the Administrative Agent or any Holder of Guaranteed Obligations or group
thereof reasonably determines are necessary in light of actual or potential
conflicts of interest or the availability of different claims or defenses) paid
or incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the other Holders of Guaranteed Obligations on a pro
rata basis for application in accordance with the terms of the Credit Agreement.


SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Guaranteed Obligations or the Administrative Agent to any Guarantor,
and (ii) any moneys, credits or other property belonging to any Guarantor, at
any time held by or coming into the possession of such Holder of Guaranteed
Obligations (including the Administrative Agent) or any of their respective
affiliates.


SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.


SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.



--------------------------------------------------------------------------------





SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).


SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.


SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.


Remainder of Page Intentionally Blank.


 



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.


[GUARANTORS]




By:___________________________________
Name:
Title:


 



--------------------------------------------------------------------------------





Acknowledged and Agreed
as of the date first written above:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:_____________________________________
Name:
Title:





--------------------------------------------------------------------------------





EXHIBIT F


ANNEX I TO GUARANTY




Reference is hereby made to the Guaranty (the “Guaranty”) made as of April 18,
2012 by and among [GUARANTORS TO COME] (the “Initial Guarantors” and along with
any additional Subsidiaries of the Borrower, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, under
the Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Guaranty. By its execution below, the
undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.


[Notwithstanding the foregoing or anything else contained in the Guaranty to the
contrary, the maximum amount of Guaranteed Obligations of the undersigned under
the Guaranty at any time shall not exceed the aggregate outstanding amount of
intercompany debt owing by the undersigned to the Borrower at such time.]1 


IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.




[NAME OF NEW GUARANTOR]


By:_____________________________
Its:


































1To be inserted in the case of a Guarantor which is a subsidiary of Apollo
Global.



--------------------------------------------------------------------------------



EXHIBIT G


FORM OF COMPLIANCE CERTIFICATE


APOLLO GROUP, INC.
COMPLIANCE CERTIFICATE
I, the undersigned, [Name of Officer], [Title of Officer] of Apollo Group, Inc.
(the “Borrower”), an Arizona corporation, do hereby certify, solely in my
capacity as an officer of the Borrower and not in my individual capacity and
without personal liability, on behalf of the Borrower, that:
1.    This Certificate is furnished pursuant to the Credit Agreement, dated as
of April 18, 2012, among the Borrower, the Lenders and agents party thereto, and
JPMorgan Chase Bank, N.A. as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.


2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly financial statements
add: and such financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];


3.    The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate or (ii)
any material change in GAAP or in the application thereof that has occurred
since the date of the audited financial statements referred to in Section 3.04
of the Credit Agreement; and


4.    Exhibit A attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the financial covenants set forth in
Section 6.11 of the Credit Agreement, all of which data and computations are
true, complete and correct.


5.    [Exhibit B attached hereto list each Subsidiary which has changed status
from or to a Restricted Subsidiary.]7 


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the material change in
GAAP or the application thereof and the effect of such change on the attached
financial statements:
[___________]
(signature page follows)
7Include if applicable.



--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in
Exhibit A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this _____ day of __________, 20___.
    
APOLLO GROUP, INC.


By: ______________________________
Name:
Title:







--------------------------------------------------------------------------------



EXHIBIT A


Compliance as of ____________ _____, 20___ with
Section 6.11 of the Credit Agreement


I.    CALCULATION OF CERTAIN COMPONENTS OF FINANCIAL COVENANTS1 



 
A.
CONSOLIDATED EBITDA
 
 
 
 
 
 
(1)
Consolidated Net Income
$__________
 
 
 
 
 
 
plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income,
 
 
 
 
 
 
(2)
Consolidated Interest Expense
'+ $__________
 
 
 
 
 
(3)
expense for taxes paid or accrued
'+ $__________
 
 
 
 
 
(4)
depreciation
'+ $__________
 
 
 
 
 
(5)
amortization
'+ $__________
 
 
 
 
 
(6)
non-cash losses incurred other than in the ordinary course of business
'+ $__________
 
 
 
 
 
(7)
share-based non-cash compensation expense
'+ $__________
 
 
 
 
 
(8)
non-cash losses associated with hedging and dispositions of assets
'+ $__________
 
 
 
 
 
(9)
all non-cash charges, expenses and losses
'+ $__________
 
 
 
 
 
(10)
extraordinary and/or non-recurring charges, expenses and losses (including
extraordinary and/or non-recurring restructuring charges, expenses and losses)




+ $__________
 
 
 
 
 
(11)
cash restructuring charges, costs and expenses2
'+ $__________
 
 
 
 
 
(12)
any charges, losses, costs, fees and expenses directly incurred by, or paid
directly as a result of, discontinued operations


+ $__________
 
 
 
 
 
(13)
costs related to the write-off of deferred financing fees and the early
extinguishment of Indebtedness
'+ $__________
 
 
 
 
 
1Calculated with respect to the Borrower and its Restricted Subsidiaries
 
2This line item is for restructuring charges that do not otherwise constitute
extraordinary and/or non-recurring restructuring charges included in item (10)
and is limited to an aggregate amount not to exceed $25,000,000 for any
Reference Period
 




--------------------------------------------------------------------------------



(14)
non-cash losses related to foreign exchange hedging
'+ $__________
 
 
 
(15)
transaction costs and expenses incurred in connection with any consummated
capital markets transaction, including any acquisition, investment, issuance of
equity or issuance or incurrence of Indebtedness




+ $__________
 
 
 
(16)
any non-cash charges (to the extent classified as an accrual or reserve on the
consolidated financial statements of the Borrower) in respect of litigation
settlements or judgments (excluding, for the avoidance of doubt, fees and
expenses associated therewith) rendered against the Borrower or any Restricted
Subsidiary








+ $__________
 
 
 
 
minus, to the extent included in Consolidated Net Income,
 
 
 
 
(17)
non-cash gains realized other than in the ordinary course of business
- $__________
 
 
 
(18)
the amount of any cash payments in respect any of the items (6), (7) (8), (9),
(14) or (16) above subsequent to the fiscal quarter in which the relevant
non-cash item was incurred


- $__________
 
 
 
(19)
non-cash gains associated with hedging and dispositions of assets
- $__________
 
 
 
(20)
all extraordinary and/or non-recurring income or gains
- $__________
 
 
 
(21)
all income or gains directly arising as a result of discontinued operations


- $__________
 
 
 
(22)
Consolidated EBITDA (sum of item I.A.(1) through item I.(A).(21))
'= $__________
 
 
 
 
 
 
B.
CONSOLIDATED TOTAL INDEBTEDNESS
 
 
 
 
(1)
all obligations for borrowed money


$__________
 
 
 
(2)
all obligations evidenced by bonds, debentures, notes or similar instruments


+ $__________
 
 
 
(3)
all obligations under conditional sale or other title retention agreements
relating to property acquired (excluding obligations under Sale and Leaseback
Transactions)


+ $__________
 
 
 
(4)
all obligations in respect of the deferred purchase price of property or
services (excluding accounts payable incurred in the ordinary course of
business)




+ $__________
 
 
 




--------------------------------------------------------------------------------



(5)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired, whether or not the Indebtedness secured
thereby has been assumed






+ $__________
 
 
 
(6)
all Guarantees of Indebtedness of others
'+ $__________
 
 
 
(7)
all Capital Lease Obligations
'+ $__________
 
 
 
(8)
all reimbursement obligations, contingent or otherwise, as an account party in
respect of letters of credit and letters of guaranty (but excluding
reimbursement obligations with respect to (i) commercial letters of credit, (ii)
trade letters of credit and (iii) except for standby letters of credit for the
benefit of the DOE, undrawn standby letters of credit that do not secure
Indebtedness)


+ $__________
 
 
 
(9)
all obligations to pay principal, contingent or otherwise, in respect of
bankers’ acceptances


+ $__________
 
 
 
(10)
all obligations under any Swap Agreement or under any similar type of agreement


+ $__________
 
 
 
(11)
Consolidated Total Indebtedness (sum of item I.B.(1) through item I.B.(10))


= $__________
 
 
 
 
 
 


















































--------------------------------------------------------------------------------







II.    CALCULATION OF FINANCIAL COVENANT COMPLIANCE


A.
MAXIMUM LEVERAGE RATIO (Section 6.11(a))
 
 
 
 
(1)
Consolidated Total Indebtedness as of the last day of the relevant fiscal
quarter (item I.B.(11) above)


$__________
 
 
 
(2)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of as of the last day of the relevant fiscal quarter (item
I.A.(22) above)




$__________
 
 
 
(3)
Leverage Ratio (ratio of item II.A.(1) to item II.A.(2))
______ to 1.00
 
 
 
(4)
Maximum Leverage Ratio
2.50 to 1.00
 
 
 
 
 
 
B.
MINIMUM COVERAGE RATIO (Section 6.11(b))
 
 
 
 
(1)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of as of the last day of the relevant fiscal quarter (item
I.A.(22) above)




$__________
 
 
 
(2)
Consolidated Rent Expense (to the extent deducted from revenues in determining
Consolidated Net Income) for the period of four (4) consecutive fiscal quarters
ending with the end of as of the last day of the relevant fiscal quarter






$__________
 
 
 
(3)
Consolidated EBITDAR (item II.B.(1) plus item II.B.(2))
$__________
 
 
 
(4)
Consolidated Interest Expense plus Consolidated Rent Expense, in each case for
the period of four (4) consecutive fiscal quarters ending with the end of as of
the last day of the relevant fiscal quarter




$__________
 
 
 
(3)
Coverage Ratio (ratio of item II.B.(3) to item II.B.(4))
______ to 1.00
 
 
 
(4)
Minimum Coverage Ratio
1.75 to 1.00
 
 
 
 
 
 


















--------------------------------------------------------------------------------



III.    CALCULATION OF CERTAIN OTHER COVENANT COMPLIANCE


A.
MINIMUM CONSOLIDATED DOE RATIO (Section 6.11(c))3
 
 
 
 
(1)
Consolidated DOE Ratio for the relevant fiscal year of the Borrower
______ to 1.00
 
 
 
(2)
Minimum Consolidated DOE Ratio
1.50 to 1.00
 
 
 
 
 
 









































































3To be tested at fiscal year end only.

